 Exhibit 10.57

[ex10-57img001.jpg]

 

 

LIGHTING SCIENCE GROUP CORPORATION


EMPLOYMENT AGREEMENT



 



THIS EMPLOYMENT AGREEMENT (this "Agreement") is made as of September 23, 2014
between Lighting Science Group Corporation, a Delaware corporation (the
"Company"), and Wayne Nesbit ("Executive").

 

WHEREAS, Company and Executive are mutually desirous that Company employ
Executive, and Executive accepts such employment, upon the terms and conditions
hereinafter set forth.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

 

1.      Employment.     The Company shall employ Executive, and Executive hereby
accepts employment with the Company, upon the terms and conditions set forth in
this Agreement for the period beginning on September 23, 2014 (the “Start Date”)
and ending as provided in Section 4 hereof (the "Employment Period"). Executive
shall not perform any services for the Company prior to the Start Date.

 

 

2.

Position and Duties.

 

(a)     During the Employment Period, Executive shall serve as the Chief
Operations Officer of the Company and shall. render such administrative,
financial and other executive and managerial services to the Company and its
Subsidiaries which are consistent with Executive's position as the Chief
Executive Officer may from time to time direct, including taking a leadership
role encompassing the areas of supply chain management, vendor relationship
management, product sourcing, product costs, planning, inventory management,
operations, logistics, and quality control.

 

(b)     During the Employment Period, Executive shall report to the Chief
Executive Officer and shall devote his full business time and attention (except
for permitted vacation periods and reasonable periods of illness or other
incapacity) to the business and affairs of the Company and its Subsidiaries.
Executive shall perform his duties, responsibilities and functions to the
Company and its Subsidiaries hereunder to the best of his abilities in a
diligent, trustworthy, professional and efficient manner and shall comply with
the Company's and its Subsidiaries' policies and procedures. In performing his
duties and exercising his authority under the Agreement, Executive shall support
and implement the business and strategic plans approved from time to time by the
board of managers of the Company (the "Board") and shall support and cooperate
with the Company's and its Subsidiaries' efforts to expand their businesses and
operate profitably and in conformity with the business and strategic plans
approved by the Board. So long as Executive is employed by the Company,
Executive shall not, without the prior written consent of the Board, accept
other employment or perform other services for compensation. The Company
acknowledges, however, that Executive has been, and for so long as such service
does not interfere with his duties and obligations to the Company hereunder,
shall be permitted to continue to be involved in: 1) Real estate leasing
ventures and property management, as an investor and advisor; 2) A c-corp
currently in formation, bearing the name of “Christmas Crossfit Ventures” or a
similar name, which is engaged in the manufacture/ and sale of products for the
Crossfit-specific fitness market, as a primary investor, director and business
adviser; and 3) “Technology Spirits,” a distillation company, as an investor,
advisor, and relationship manager.

  

 
1 

--------------------------------------------------------------------------------

 

 

(c)     For purposes of this Agreement, "Subsidiaries" shall mean any
corporation or other entity of which the securities or other ownership interests
having the voting power to elect a majority of the board of directors or other
governing body are, at the time of determination, owned by the Company, directly
or through one or more Subsidiaries.

 

 

3.

Compensation and Benefits.

 

(a)     During the Employment Period, Executive's base salary shall be $300,000
per annum or such higher rate as the Board may determine from time to time (as
so adjusted from time to time, the "Base Salary"), which salary shall be payable
by the Company in regular installments in accordance with the Company's general
payroll practices in effect from time to time. During the Employment Period,
Executive shall be entitled to participate in all of the Company's employee
benefit programs for which senior executive employees of the Company and its
Subsidiaries are generally eligible, and Executive shall be entitled to 4 weeks
of paid vacation each calendar year in accordance with the Company's policies,
which, subject to applicable law, if not taken during any year may not be
carried forward to any subsequent calendar year and no compensation shall be
payable in lieu thereof.

 

(b)     During the Employment Period, the Company shall reimburse Executive for
all reasonable and documented business expenses incurred by him in the course of
performing his duties and responsibilities under this Agreement which are
consistent with the Company's policies in effect from time to time with respect
to travel, entertainment and other business expenses, subject to the Company's
requirements with respect to reporting and documentation of such expenses.

 

(c)     The Company shall reimburse Executive for up to $15,000 of reasonable
and documented relocation expenses in connection with Executive’s relocation to
Satellite Beach (or the surrounding area), which shall include, without
limitation, expenses accrued for temporary living while in the process of
searching for permanent housing. This benefit shall be valid for twelve (12)
months following the start of the contract. Additionally, the Company shall
reimburse Executive for reasonable and documented expenses in connection with
one trip for him to the area in advance of the Start Date.

 

(d)     In addition to the Base Salary, during the Employment Period, Executive
shall be eligible to receive a performance bonus based upon a bonus plan to be
determined annually by the Board (or the compensation committee thereof).
Executive shall have an opportunity to earn an annual bonus, based on criteria
that will be presented by the Board (or the compensation committee thereof) to
Executive promptly following the first meeting of the Board during each
fiscal-year. The Company shall use commercially reasonable efforts to pay any
annual bonus to which Executive is entitled in accordance with the applicable
bonus plan determined by the Board on or before the last day of the fiscal year
to which such annual bonus relates, and in no event shall any such annual bonus
be paid after March 15th of the calendar year following the fiscal year to which
such annual bonus relates. On an annual basis, the level of Executive’s bonus
shall be the sum of:

 

 
2 

--------------------------------------------------------------------------------

 

  

 

1.

Up to 50% of Base Salary, based on criteria determined by the Board in its sole
discretion related to Executive's performance during the year, paid 50% in cash
and 50% in restricted stock units of the Company’s common stock (“restricted
stock units”).

 

 

2.

Up to 100% of Base Salary, based on criteria determined by the Board in its sole
discretion related to the Company's operating results during such year, paid
100% in restricted stock units.

 

 

3.

Bonus restricted stock unit awards. Any restricted stock unit awards pursuant to
(1) and (2) above shall be made pursuant to a Restricted Stock Award Agreement,
substantially in the form annexed hereto as Exhibit “A”, and shall provide,
inter alia, that it shall be priced on the date of bonus payment, and will vest
in 2 equal increments on the first two anniversaries of the award (but in the
event that a vesting according to the above schedule would be after the fifth
anniversary of the Start Date, such vesting shall be accelerated to the last
business day proceeding the fifth anniversary of the Start Date). At the
Executive’s option, on each vesting date the Executive may sell up to a third of
the stock vesting on such date back to the Company, and the Company shall
purchase such stock at a price equal to the published closing price of the
Company’s publicly traded common shares on such date. In the event that the
Company’s shares are not publicly traded as of such date, the purchase price of
such stock shall be equal to its “Fair Market Value,” as of such date. As used
herein, “Fair Market Value” of the aforementioned stock shall mean the fair
market value thereof as determined in good faith by the Company’s Board of
Directors. Notwithstanding the foregoing, in the event that the Executive
disagrees with the Fair Market Value determined by the Board and notifies the
Board of such disagreement within one week of its determination, the Executive
and the Board shall mutually select an independent appraiser and such appraiser
shall determine the Fair Market Value of the aforementioned stock, taking into
account all relevant circumstances at such time. The Fair Market Value
determined by such independent appraiser shall be final and binding on all
parties. The fees and expenses of the independent appraiser shall be borne by
the Executive, provided, however, that if the independent appraiser finally
concludes that the Fair Market Value exceeds the initial Fair Market Value
proposed by the Board by more than 10%, then the fees and expenses of the
independent appraiser shall instead be borne solely by the Company.

 

 
3 

--------------------------------------------------------------------------------

 

 

(e)     Executive shall be eligible to participate in the Company’s stock option
program, subject to the terms and conditions of the Lighting Science Group
Corporation Amended and Restated Equity-Based Compensation Plan (the “Plan”).
Within thirty (30) days after the beginning of the Employment Period, Executive
will be granted an employee stock option to purchase a 12,300,000 of shares of
the Company’s common stock, which grant shall be made pursuant to a Stock Option
Agreement, substantially in the form annexed hereto as Exhibits “B” and “C”,
which shall provide, inter alia, that the exercise price for the granted options
shall equal the closing price-per-share of the Company’s publicly-traded common
stock on the date of the grant. Unless vested or accelerated sooner in
accordance with the terms of the Plan, this grant will vest, and become
exercisable, in four equal tranches over a 4 year period, with the first vesting
on the first anniversary of the grant date (one year following the grant date),
and the remaining tranches vesting annually thereafter (so that the final
tranche vests on the fourth anniversary of the grant date), and will be subject
to the terms and conditions of the Plan and the stock option award agreement.
This grant is subject to final approval by the Compensation Committee of LSG’s
Board of Directors. In addition, to the extent that the foregoing grant exceeds
the maximum number of options permitted to be granted under the Plan to any
individual during a single year (the “Maximum Number”), the Company shall
present to its shareholders, for their approval at the Company’s first Annual
Shareholders’ Meeting following the Executive’s Start Date, a proposal to amend
the Plan so as to raise the Maximum Number to at least 12,300,000. Furthermore,
to the extent the foregoing grant of options exceeds that number of options
covered by the Company’s current Form S-8, the Company shall file a Form S-8 to
cover such grant in its entirety, subject to the prior approval of the Company’s
Board of Directors.

 

(f)     LOCK-UP LETTER: In the event that a request is made by an underwriter in
connection with a proposed underwriting agreement or an offering of securities
of the Company (“Securities”), or otherwise, that the Executive execute a
Lock-Up Letter restricting or prohibiting his offer or sale of Securities,
and/or containing other provisions that are typically included in such Lock-up
Letter, he shall comply with such request in a timely manner, provided that it
does not impose a lock-up period that is longer than that imposed on other
executive officers of the Company, without any additional compensation therefor.

 

(g)     All amounts payable to Executive as compensation hereunder shall be
subject to all required and customary withholding by the Company and its
Subsidiaries.

 

 

4.

Term.

  

(a)     The Employment Period shall begin on September 23, 2014 and end on the
fifth anniversary of such date; provided, that (i) the Employment Period shall
terminate prior to such date immediately upon Executive's resignation (with or
without Good Reason, as defined below), death or Disability and (ii) the
Employment Period may be terminated by the Company at any time prior to such
date for Cause (as defined below) or without Cause. Except as otherwise provided
herein, any termination of the Employment Period by the Company shall be
effective as specified in a written notice from the Company to Executive.

 

(b)     If the Employment Period is terminated by the Company without Cause or
upon Executive's resignation with Good Reason:

  

 
4 

--------------------------------------------------------------------------------

 

 

(i)     Executive shall be entitled to continue to receive his Base Salary
payable in regular installments, as special severance payments (the "Severance
Payments"), (i) through the date of termination and (ii) following the date of
termination, from the date of termination for period of the lesser of a) one (1)
year, or b) the length of the Employment Period, (the "Severance Period"),
payable in accordance with the Company standard payroll practices as in effect
on the date of termination, provided that to the extent that the payments of any
amount constitutes "nonqualified deferred compensation" for purposes of Code
Section 409A (as defined in Section 26(a) hereof), any such payment scheduled to
occur during the first sixty (60) days following the date of termination shall
not be paid until the sixtieth (60th) day following the date of termination and
shall include payment of any amount that was otherwise scheduled to be paid
prior thereto; in the case of clause (ii), if and only if Executive has executed
and delivered to the Company the General Release substantially in form and
substance as set forth in Exhibit “D” attached hereto and the General Release
has become effective (and is no longer subject to revocation, if applicable)
within sixty (60) days following the date of termination, and only so long as
Executive has not breached the provisions of the General Release or breached the
provisions of Sections 5, 6 and 7 hereof and does not apply for unemployment
compensation chargeable to the Company or any Subsidiary during the Severance
Period. If the Company is a "public company" and the Executive is a "specified
employee" as Code Section 409A defines these terms, any amounts that are not
exempt from Code Section 409A that are payable to Executive during the first six
(6) months and one (1) day following the date of termination pursuant to this
Section 4(b) shall be deferred until the date which is six (6) months and one
(1) day following such termination, and if such payments are required to be so
deferred the first payment shall be in an amount equal to the total amount to
which Executive would otherwise have been entitled during the period following
the date of termination of employment if deferral had not been required; and

 

(ii)     Executive shall not be entitled to any other salary, compensation or
benefits after termination of the Employment Period, except for reimbursement of
business expenses in accordance with Section 3(c), as specifically provided for
in the Company's employee benefit plans or as otherwise expressly required by
applicable law.

 

(c)     If the Employment Period is terminated by the Company for Cause or is
terminated pursuant to clause (a)(i) above (other than termination by Executive
with Good Reason), Executive shall only be entitled to receive his Base Salary
through the date of termination and shall not be entitled to any other salary,
compensation or benefits from the Company or its Subsidiaries thereafter, except
as otherwise specifically provided for under the Company's employee benefit
plans or as otherwise expressly required by applicable law.

 

(d)     Except as otherwise expressly provided herein, all of Executive's rights
to salary, bonuses, employee benefits and other compensation hereunder which
would have accrued or become payable after the termination or expiration of the
Employment Period shall cease upon such termination or expiration, other than
those expressly required under applicable law (such as COBRA). The Company may
offset any amounts Executive owes it or its Subsidiaries against any amounts it
or its Subsidiaries owes Executive hereunder so long as such amounts are not
"deferred compensation" for purposes of Code Section 409A.

  

 
5 

--------------------------------------------------------------------------------

 

 

(e)     For purposes of this Agreement, "Cause" shall mean with respect to
Executive one or more of the following: (i) being convicted or pleading guilty
or nolo contendere to any felony or other crime involving dishonesty, disloyalty
or fraud with respect to the Company or any of its Subsidiaries or any of their
customers or suppliers, or otherwise, (ii) reporting to work under the influence
of alcohol (unless related to lawful consumption of alcohol in the ordinary
course of the Business) or illegal drugs, (iii) the use of illegal drugs
(whether or not at the workplace), (iv) improper actions causing the Company or
any of its Subsidiaries substantial public disgrace or disrepute or substantial
economic harm, (v) substantial and repeated failure to perform duties as
reasonably directed by the Chief Executive Officer that causes, or could
reasonably be expected to cause, harm to the Company or its Subsidiaries and
which Executive fails to cure, if curable, within ten (10) business days of
receipt of written notice of such event, (vi) any improper act or omission
aiding or abetting a competitor, supplier or customer of the Company or any of
its Subsidiaries to the material disadvantage or detriment of the Company and
its Subsidiaries, (vii) breach of fiduciary duty, gross negligence or willful
misconduct with respect to the Company or any of its Subsidiaries or (viii) any
other material breach of this Agreement or any other written agreement between
Executive and the Company or any of its affiliates, or any breach by Executive
of Sections 5, 6 or 7 of this Agreement, in each case of this clause (viii), if
curable, which Executive fails to cure within thirty (30) days of receipt of
written notice of such event.

 

(f)     For purposes of this Agreement, "Disability" shall mean Executive's
inability to perform the essential duties, responsibilities and functions of his
position with the Company and its Subsidiaries for 40 days or more (whether or
not consecutive) in any 12-month period or any 30 consecutive-day period as a
result of any mental or physical illness, disability or incapacity even with
reasonable accommodations for such illness, disability or incapacity provided by
the Company and its Subsidiaries, as determined by a physician satisfactory to
both Executive and the Company (and, if they cannot agree, then one to be
selected and mutually accepted by their respective doctors).

 

(g)     For purposes of this Agreement, "Good Reason" shall mean if Executive
resigns from employment with the Company and its Subsidiaries prior to the end
of the Employment Period as a result of (i) the Company's reduction of the
amount of the Base Salary, (ii) material diminution in Executive's duties, title
or position, or (iii) the Company's material breach of this Agreement; provided
that (a) written notice of Executive's resignation for Good Reason must be
delivered to the Company within thirty (30) days after the occurrence of any
such event in order for Executive's resignation with Good Reason to be effective
hereunder; (b) the Company shall have thirty (30) days after receipt of such
notice during which the Company may remedy the occurrence giving rise to the
claim for Good Reason termination, if applicable, and, if the Company cures such
occurrence within such thirty (30)-day period, there shall be no Good Reason;
and (c) Executive must actually resign within sixty (60) days following the
event constituting Good Reason.

  

 
6 

--------------------------------------------------------------------------------

 

 

(h)     Upon termination of Executive's employment upon the death of the
Executive or upon Executive's becoming disabled pursuant to Section 4(f), the
Company will be obligated to pay, and Executive shall be entitled to receive (i)
all of the accrued compensation and vested benefits earned but not paid through
termination and (ii) to the extent applicable, any benefits to which the
Executive is entitled under any short-term or long- term disability plan or
program with respect to any Disability, subject to the payment timing and other
restrictions as may be set forth in such plan or program. For purposes of this
Section 4(h), Executive's designated beneficiary will be such individual
beneficiary or trust, located at such address, as Executive may designate by
notice to the Company from time to time or, if Executive fails to give notice to
the Company of such a beneficiary, Executive's estate.

 

 

5.

Confidential Information.

 

(a)     “Confidential Information” means all nonpublic information concerning or
arising from the Company’s or its Subsidiaries’ business, including, without
specific limitation, (a) internal business information (including, without
limitation, information relating to present and future strategic and staffing
plans and practices, business, marketing, promotional and sales plans, practices
and programs, training practices and programs, cost, rate and pricing structures
and accounting and business methods); (b) identities of, individual requirements
of, specific contractual arrangements with, and information about, Company's or
its Subsidiaries’ investors, suppliers, clients and customers and their
confidential information, suppliers, clients and customers; (c) compilations of
data (including, without limitation, the form or format of information that may
comprise or include information otherwise not deemed confidential as provided in
the following paragraph) and analyses, processes, methods, techniques, systems,
formulae, research, records, reports, manuals, documentation, models, equipment,
schematics, data and data bases relating thereto; (d) computer software
(including, without limitation, operating systems, applications and program
listings), documentation, data and data bases; (e) trade secrets, inventions,
designs, developments, devices, methods and processes (whether or not patentable
or reduced to practice); and (f) all other information concerning the Company’s
or its Subsidiaries’ concepts, prospects, customers, employees, contractors,
vendors, suppliers, earnings, products, services, equipment, systems, and/or
prospective and executed contracts and other business arrangements.

 

(b)     Executive acknowledges that the Confidential Information is the property
of the Company or such Subsidiary. Therefore, Executive agrees that he shall not
disclose to any person or entity or use for his own purposes any Confidential
Information or any confidential or proprietary information of other persons or
entities in the possession of the Company and its Subsidiaries ("Third Party
Information"), without the prior written consent of the Board, unless and to the
extent that the Confidential Information or Third Party Information becomes
generally known to and available for use by the public other than as a result of
Executive's acts or omissions. Executive shall deliver to the Company at the
termination or expiration of the Employment Period, or at any other time the
Company may request, all memoranda, notes, plans, records, reports, computer
files, disks and tapes, printouts and software and other documents and data (and
copies thereof) embodying or relating to Third Party Information, Confidential
Information, Work Product (as defined below) or the business of the Company or
any other Subsidiaries which he may then possess or have under his control.

  

 
7 

--------------------------------------------------------------------------------

 

 

(c)     Executive shall be prohibited from using or disclosing any confidential
information or trade secrets that Executive may have learned through any prior
employment, provided that Executive is not otherwise prohibited from using or
disclosing such information pursuant to any agreement to which Executive is
party. If at any time during the Employment Period with the Company or any
Subsidiary, Executive believes he is being asked to engage in work that will, or
will be likely to, jeopardize any confidentiality or other obligations Executive
may have to former employers, Executive shall immediately advise the Board so
that Executive's duties can be modified appropriately. Executive represents and
warrants to the Company that Executive took nothing with him which belonged to
any former employer when Executive left his prior employment positions and that
Executive has nothing that contains any information which belongs to any former
employer. If at any time Executive discovers this is incorrect, Executive shall
promptly return any such materials to Executive's former employer. The Company
does not want any such materials, and Executive shall not be permitted to use or
refer to any such materials in the performance of Executive's duties hereunder.

 

6.     Intellectual Property, Inventions and Patents.     Executive acknowledges
that all discoveries, concepts, ideas, inventions, innovations, improvements,
developments, methods, novel apparatuses, processes, production methods,
information, compositions of matter, software, firmware, designs, analyses,
drawings, reports, logos, trade secrets, patent applications, copyrightable work
and mask work (whether or not including any Confidential Information) and all
registrations or applications related thereto, all other proprietary information
and all similar or related information (whether or not patentable or registrable
under copyright, trademark or similar statutes, subject to trade secret
protection, or any other analogous protection) which relate to the Company's or
any of its Subsidiaries' actual or demonstrably anticipated business, research
and development or existing or demonstrably anticipated future products or
services and which are conceived, developed or made by Executive (whether alone
or jointly with others) while employed by the Company or its immediate
predecessor and its Subsidiaries, whether before or after the date of this
Agreement ("Work Product"), belong to the Company or such Subsidiary, and
Executive hereby assigns and agrees to assign to the Company the same. Except to
the extent that any such items developed prior to the date hereof did not relate
to the Business (as defined below), such items shall not be Work Product.
Executive shall promptly disclose any such Work Product to the Board and, at the
Company's expense, perform all actions reasonably requested by the Board
(whether during or after the Employment Period) to establish and confirm such
ownership (including, without limitation, assignments, consents, powers of
attorney and other instruments). Executive acknowledges that all copyrightable
Work Product shall be deemed to constitute "works made for hire" under the U.S.
Copyright Act of 1976, as amended. To the extent that any copyrightable Work
Product or any part thereof may not, by operation of law, be a work made for
hire, Executive hereby assigns to Company all right, title and interest in and
to such Work Product and any and all parts thereof.

 

 

7.

Non-Compete, Non-Solicitation.

 

(a)     In further consideration of the compensation to be paid to Executive
hereunder, Executive acknowledges that during the course of his employment with
the Company and its Subsidiaries he shall become familiar with the Company's
trade secrets and with other Confidential Information concerning the Company and
its Subsidiaries and that his services have been and shall continue to be of
special, unique and extraordinary value to the Company and its Subsidiaries, and
therefore, Executive agrees that, during Executive's employment with the Company
and/or any of its Subsidiaries and for one (1) year following the termination of
Executive's employment (the "Noncompete Period"), he shall not directly or
indirectly own any interest in, manage, control, participate in, consult with,
render services for, be employed in an executive, managerial or administrative
capacity by, or in any manner engage in any business or entity selling or
offering for sale products or services competitive with the Business (as defined
below) of the Company or its Subsidiaries, as such Businesses exists or is in
process during the Employment Period or on the date of the termination or
expiration of the Employment Period, within any geographical area in which the
Company or its Subsidiaries engages or has made substantial, executable plans to
engage in such Business. Such business (the “Business”) shall mean the research,
development, manufacture, or sale of LED lighting devices, including but not
limited to, LED lighting components, LED retrofit lamps, LED luminaires, LED
fixtures and/or LED lighting systems, and shall not include any business or
businesses of any parent entity or owner of the Company. Nothing herein shall
prohibit Executive from being a passive owner of not more than 2% of the
outstanding stock of any class of a corporation which is publicly traded, so
long as Executive has no active participation in the business of such
corporation.

  

 
8 

--------------------------------------------------------------------------------

 

 

(b)     In addition, during the Noncompete Period, Executive shall not directly
or indirectly through another person or entity (i) induce or attempt to induce
any employee of the Company or any Subsidiary to leave the employ of the Company
or such Subsidiary, or in any way interfere with the relationship between the
Company or any Subsidiary and any employee thereof, (ii) hire any person who was
an employee of the Company or any Subsidiary at any time during the Employment
Period or the six (6) months prior to the commencement of the Employment Period,
or (iii) induce or attempt to induce any customer, supplier, licensee, licensor,
franchisee or other business relation of the Company or any Subsidiary to cease
doing business with the Company or such Subsidiary, or in any way interfere with
the relationship between any such customer, supplier, licensee or business
relation and the Company or any Subsidiary (including, without limitation,
making any negative or disparaging statements or communications regarding the
Company or its Subsidiaries).

 

8.     Enforcement. If, at the time of enforcement of Sections 5, 6or 7 of this
Agreement, a court holds that the restrictions stated herein are unreasonable
under circumstances then existing, the parties hereto agree that the maximum
period, scope or geographical area reasonable under such circumstances shall be
substituted for the stated period, scope or area and that the court shall be
allowed to revise the restrictions contained herein to cover the maximum period,
scope and area permitted by law. Because Executive's services are unique and
because Executive has access to Confidential Information and Work Product, the
parties hereto agree that the Company and its Subsidiaries would suffer
irreparable harm from a breach of Sections 5, 6 or 7 by Executive and that money
damages would not be an adequate remedy for any such breach of this Agreement.
Therefore, in the event a breach or threatened breach of this Agreement, the
Company and its Subsidiaries or their successors or assigns, in addition to
other rights and remedies existing in their favor, shall be entitled to seek
specific performance and/or injunctive or other equitable relief from a court of
competent jurisdiction in order to enforce, or prevent any violations of, the
provisions hereof (without posting a bond or other security). In addition, in
the event of a breach or violation by Executive of Section 7, the Noncompete
Period shall be automatically extended by the amount of time between the initial
occurrence of the breach or violation and when such breach or violation has been
duly cured. Executive acknowledges that the restrictions contained in Section 7
are reasonable and that he has reviewed the provisions of this Agreement with
his legal counsel.

 

9.     Executive's Representations. Executive hereby represents and warrants to
the Company that (i) the execution, delivery and performance of this Agreement
by Executive do not and shall not conflict with, breach, violate or cause a
default under any contract, agreement, instrument, order, judgment or decree to
which Executive is a party or by which he is bound, (ii) Executive is not a
party to or bound by any employment agreement, noncompete agreement or
confidentiality agreement with any other person or entity, and (iii) upon the
execution and delivery of this Agreement by the Company, this Agreement shall be
the valid and binding obligation of Executive, enforceable in accordance with
its terms.

  

 
9 

--------------------------------------------------------------------------------

 

 

10.     Survival. Sections 4 through 24, inclusive, shall survive and continue
in full force in accordance with their terms notwithstanding the expiration or
termination of the Employment Period.

 

11.     Notices. Any notice provided for in this Agreement shall be in writing
and shall be either personally delivered, sent by reputable overnight courier
service or mailed by first class mail, return receipt requested, to the
recipient at the address below indicated:

 

Notices to Executive:

 

Wayne Nesbit

301 Fayetteville – 2806

Raleigh, NC 27601

 

Notices to the Company:

 

Lighting Science Group Corporation

1227 South Patrick Drive

Satellite Beach, FL 32937

Attention: Chief Executive Officer

 

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement shall be deemed to have been given when so
delivered, sent or mailed.

 

12.     Severability. Whenever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement or any action in any other jurisdiction,
but this Agreement shall be reformed, construed and enforced in such
jurisdiction as if such invalid, illegal or unenforceable provision had never
been contained herein.

 

13.     Complete Agreement.     This Agreement and those documents expressly
referred to herein and other documents of even date herewith embody the complete
agreement and understanding among the parties and supersede and preempt any
prior understandings, agreements or representations by or among the parties,
written or oral, which may have related to the subject matter hereof in any way.

 

14.     No Strict Construction.     The language used in this Agreement shall be
deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rule of strict construction shall be applied against any party.

  

 
10 

--------------------------------------------------------------------------------

 

 

15.     Counterparts. This Agreement may be executed in separate counterparts
and via facsimile or other electronic transmission, each of which is deemed to
be an original and all of which taken together constitute one and the same
agreement.

 

16.     Successors and Assigns. This Agreement is intended to bind and inure to
the benefit of and be enforceable by Executive, the Company and their respective
heirs, successors and assigns, except that Executive may not assign his rights
or delegate his duties or obligations hereunder without the prior written
consent of the Company.

 

17.     Choice of Law.     All issues and questions concerning the construction,
validity, enforcement and interpretation of this Agreement and the exhibits and
schedules hereto shall be governed by, and construed in accordance with, the
laws of the State of Florida, without giving effect to any choice of law or
conflict of law rules or provisions (whether of the State of Florida or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Florida.

 

18.     Amendment and Waiver.     The provisions of this Agreement may be
amended or waived only with the prior written consent of the Company and
Executive, and no course of conduct or course of dealing or failure or delay by
any party hereto in enforcing or exercising any of the provisions of this
Agreement (including, without limitation, the Company's right to terminate the
Employment Period for Cause) shall affect the validity, binding effect or
enforceability of this Agreement or be deemed to be an implied waiver of any
provision of this Agreement.

 

19.     Insurance. The Company may, at its discretion, apply for and procure in
its own name and for its own benefit life and/or disability insurance on
Executive in any amount or amounts considered advisable. Executive agrees to
cooperate in any medical or other examination, supply any information and
execute and deliver any applications or other instruments in writing as may be
reasonably necessary to obtain and constitute such insurance. Executive hereby
represents that he has no reason to believe that his life is not insurable at
rates now prevailing for healthy men of his age.

 

20.     Tax Withholding.     The Company and its Subsidiaries, to the extent
required by applicable law, shall be entitled to deduct or withhold from any
amounts owing from the Company or any of its Subsidiaries to Executive any
federal, state, local or foreign withholding taxes, excise tax, or employment
taxes ("Taxes") imposed with respect to Executive's compensation or other
payments from the Company or any of its Subsidiaries or Executive's ownership
interest in the Company (including, without limitation, wages, bonuses,
dividends, the receipt or exercise of equity options and/or the receipt or
vesting of restricted equity). In the event that the Company or its Subsidiaries
do not make any such deductions or withholdings, Executive shall indemnify the
Company and its Subsidiaries for any amounts paid with respect to any such
Taxes; provided, however, that Executive shall not in any instance be liable
hereunder for the employer portion of any such Taxes.

  

 
11 

--------------------------------------------------------------------------------

 

 

21.     Consent to Jurisdiction.     EACH OF THE PARTIES IRREVOCABLY SUBMITS TO
THE NON-EXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE
MIDDLE DISTRICT OF FLORIDA, FOR THE PURPOSES OF ANY SUIT, ACTION OR OTHER
PROCEEDING ARISING OUT OF THIS AGREEMENT, ANY RELATED AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY OR THEREBY. EACH OF THE PARTIES HERETO FURTHER
AGREES THAT SERVICE OF ANY PROCESS, SUMMONS, NOTICE OR DOCUMENT BY U.S.
REGISTERED MAIL TO SUCH PARTY'S RESPECTIVE ADDRESS SET FORTH ABOVE SHALL BE
EFFECTIVE SERVICE OF PROCESS FOR ANY ACTION, SUIT OR PROCEEDING IN FLORIDA WITH
RESPECT TO ANY MATTERS TO WHICH IT HAS SUBMITTED TO JURISDICTION IN THIS SECTION
21. EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY
OBJECTION TO THE LAYING OF VENUE OF ANY ACTION, SUIT OR PROCEEDING ARISING OUT
OF THIS AGREEMENT, ANY RELATED DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
AND THEREBY IN THE UNITED STATES DISTRICT COURT FOR THE MIDDLE DISTRICT OF
FLORIDA, AND HEREBY AND THEREBY FURTHER IRREVOCABLY AND UNCONDITIONALLY WAIVES
AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION, SUIT OR
PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

22.     Waiver of Jury Trial.     AS A SPECIFICALLY BARGAINED FOR INDUCEMENT FOR
EACH OF THE PARTIES HERETO TO ENTER INTO THISAGREEMENT (AFTER HAVING THE
OPPORTUNITY TO CONSULT WITH COUNSEL), EACH PARTY HERETO EXPRESSLY WAIVES THE
RIGHT TO TRIAL BY JURY IN ANY LAWSUIT OR PROCEEDING RELATING TO OR ARISING IN
ANY WAY FROM THIS AGREEMENT OR THE MATTERS CONTEMPLATED HEREBY.

 

23.     Corporate Opportunity.      During the Employment Period, Executive
shall submit to the Board all business, commercial and investment opportunities
or offers presented to Executive or of which Executive becomes aware which
relate to the businesses of the Company or its Subsidiaries, as such businesses
exist or are in process during the Employment Period or on the date of the
termination or expiration of the Employment Period, within any geographical area
in which the Company or its Subsidiaries engage or plan to engage in such
businesses at any time during the Employment Period ("Corporate Opportunities").
Unless approved by the Board, Executive shall not accept or pursue, directly or
indirectly, any Corporate Opportunities on Executive's own behalf.

 

24.     Executive's Cooperation.      During the Employment Period and
thereafter, Executive shall cooperate with the Company and its Subsidiaries in
any internal investigation, any administrative, regulatory or judicial
investigation or proceeding or any dispute with a third party as reasonably
requested by the Company (including, without limitation, Executive being
available to the Company upon reasonable notice for interviews and factual
investigations, appearing at the Company's request to give testimony without
requiring service of a subpoena or other legal process, volunteering to the
Company all pertinent information and turning over to the Company all relevant
documents which are or may come into Executive's possession, all at times and on
schedules that are reasonably consistent with Executive's other permitted
activities and commitments). In the event the Company requires Executive's
cooperation in accordance with this Section 24 following the termination of the
Employment Period and at any time when the Company is not paying Severance
Payments, Executive shall only be obligated to provide up to 24 hours of
cooperation annually at no less than 8 hour intervals. At all times, the Company
shall reimburse Executive solely for reasonable out-of-pocket travel expenses
(including lodging and meals) upon submission of receipts, and any other
expenses Executive incurs with the Company's prior written approval. Following
the termination of the Employment Period and at any time when the Company is not
paying Severance Payments, any additional cooperation beyond 24 hours annually
shall be conditioned on the Company's agreement to pay Executive, in addition to
reasonable and documented out-of- pocket expenses, a consulting fee of $150 per
hour.

  

 
12 

--------------------------------------------------------------------------------

 

 

 

25.

Section 409A Compliance.

 (a)     The intent of the parties is that payments and benefits under this
Agreement comply with Internal Revenue Code Section 409A and the regulations and
guidance promulgated thereunder (collectively "Code Section 409A") and,
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be in compliance therewith. In no event whatsoever shall the
Company be liable for any additional tax, interest, or penalty that may be
imposed on the Executive by Code Section 409A or any other damages for failing
to comply with Code Section 409A. If, nonetheless, this Agreement either fails
to satisfy the requirements of Code Section 409A or is not exempt from the
application of Code Section 409A, then the parties hereby agree to amend or to
clarify this Agreement in a timely manner so that this Agreement either
satisfies the requirements of Code Section 409A or is exempt from the
application of Code Section 409A, provided, however, that any such amendment or
clarification shall be made in good faith and shall, to the maximum extent
reasonably possible, maintain the original intent and economic benefit to the
Executive and the Company of the applicable provision without violating the
provisions of Code Section 409A.

 

(b)     A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a "separation from service" within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a "termination," "termination of employment" or like terms shall
mean "separation from service."

 

(c)     All expenses or other reimbursements under this agreement and hereof
shall be made on or prior to the last day of the taxable year following the
taxable year in which such expenses were incurred by the Executive (provided
that if any such reimbursements constitute taxable income to the Executive, such
reimbursements shall be paid no later than March 15th of the calendar year
following the calendar year in which the expenses to be reimbursed were
incurred), and no such reimbursement or expenses eligible for reimbursement in
any taxable year shall in any way affect the expenses eligible for reimbursement
in any other taxable year.

 

(d)     For purposes of Code Section 409A, the Executive's right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments.

 

(e)     Whenever a payment under this Agreement specifies a payment period with
reference to a number of days (e.g., "payment shall be made within thirty (30)
days following the date of termination"), the actual date of payment within the
specified period shall be within the sole discretion of the Company.

 

(f)     In no event shall any payments under this Agreement that constitute
"deferred compensation" for purposes of Code Section 409A be offset by any other
payment, pursuant to this Agreement or otherwise.

 

*     *     *     *     *

  

 
13 

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

 

LIGHTING SCIENCE GROUP CORPORATION 

 

 

 

 

 

 

 

 

 

 

By: 

/s/ Ed Bednarcik 

 

 

Name: 

Ed Bednarcik 

 

 

Its: 

CEO 

 

 

 

 

WAYNE NESBIT 

 

 

 

 

 

 

 

 

 

 

 Signature:

/s/ Wayne Nesbit 

 

 

 

Signature Page - Employment Agreement

 

 
 

--------------------------------------------------------------------------------

 

 

Exhibit A

 

 

Form of Restricted Stock Award Agreement

 

 

[ex10-57img001.jpg]

 

Lighting Science Group Corporation
2012 Amended & Restated Equity-Based Compensation Plan
Restricted Stock Award Agreement

 

THE SHARES ISSUABLE PURSUANT TO THIS AGREEMENT ARE SUBJECT TO THE PROVISIONS OF
THE COMPANY’S 2012 AMENDED AND RESTATED EQUITY-BASED COMPENSATION PLAN AND THIS
AGREEMENT IS ENTERED INTO PURSUANT THERETO.

 

This Agreement is made and entered into as of the Grant Date specified below by
and between Lighting Science Group Corporation, a Delaware corporation (the
“Company”) and you, the “Grantee” identified below.

 

WHEREAS, the Company in order to induce you to enter into and/or continue
employment with the Company and to contribute to the success of the Company,
agrees to grant you an equity interest in the Company through a grant of
Restricted Stock of the Company;

 

WHEREAS, the Company adopted the Lighting Science Group Corporation 2012 Amended
and Restated Equity-Based Compensation Plan as it may be amended from time to
time (the “Plan”) under which the Company is authorized to grant Restricted
Stock to certain employees, consultants, and directors of the Company;

 

WHEREAS, the Plan shall be deemed a part of this Restricted Stock Award
Agreement (the “Agreement”) as if fully set forth herein; and

 

WHEREAS, you desire to accept the Restricted Stock granted pursuant to the
Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants set forth herein and
for other valuable consideration hereinafter set forth, the parties agree as
follows:

 

   

Company

Initials

Confirming

Grantee

   

Grant Date 

   

Number Of Shares

   

Number Of Shares 

[print]

   

 

1.

Grant of Award. Subject to the terms and conditions herein, the Company hereby
grants to you, effective as of the “Grant Date” specified above, as a matter of
separate inducement and not in lieu of any salary or other compensation for your
services for the Company, an award of the “Number Of Shares” of Restricted Stock
specified above (the “Awarded Shares”), subject to the terms and conditions of
this Agreement.

  

 
 

--------------------------------------------------------------------------------

 

 

2.

Subject to Plan. This Agreement is subject to the terms and conditions of the
Plan, and the terms of the Plan shall control to the extent not otherwise
inconsistent with the provisions of this Agreement. To the extent the terms of
the Plan are inconsistent with the provisions of this Agreement, the Plan shall
control. The capitalized terms used herein that are defined in the Plan shall
have the meanings assigned to them in the Plan. This Agreement is subject to any
rules promulgated pursuant to the Plan by the Board or the Committee and
communicated to the Grantee in writing.

 

3.

Vesting. Except as specifically provided in this Agreement, the Awarded Shares
shall be vested as follows: one half (50%) of the Awarded Shares shall vest on
the first anniversary of the Grant Date and the remaining one half (50%) of the
Awarded Shares shall vest on the second anniversary of the Grant Date, provided
that such vesting shall occur only if the Grantee has continued to serve as an
employee of the Company through such vesting date.

 

4.

On each vesting date, Grantee may, at his/her option, sell back to the Company
up to a third of the Awarded Shares vesting on such vesting date, and the
Company shall purchase such stock at a price equal to the published closing
price of the Company’s publicly traded common shares on such date.

 

5.

Forfeiture of Awarded Shares and Disgorgement.

 

 

a.

Awarded Shares that are not vested in accordance with Section 3 shall be
forfeited on the date of the Grantee’s termination of employment with the
Company. Upon forfeiture, all of the Grantee’s rights with respect to the
forfeited Awarded Shares shall cease and terminate, without any further
obligations on the part of the Company.

 

 

b.

Notwithstanding any provisions in this Agreement to the contrary, in the event
that the Grantee violates the provisions of Sections 10 or 11 of this Agreement,
the unvested Awarded Shares shall be immediately forfeited and this Agreement
(other than the provisions of this Section 4) will be terminated on that date;

 

6.

Restrictions on Unvested Shares. Subject to the provisions of the Plan and the
terms of this Agreement, from the Grant Date until the date the Awarded Shares
have vested, the Grantee shall not be permitted to sell, transfer, pledge,
hypothecate, margin, assign or otherwise encumber any of the Awarded Shares.

 

7.

Legend. The following legend (or a substantially similar one) shall be placed on
all certificates representing Awarded Shares:

 

 

1.

On the face of the certificate:

 

 

a.

Transfer of this stock is restricted in accordance with conditions printed on
the reverse of this certificate.

 

 

2.

On the reverse of the certificate:

 

 

a.

The shares of stock evidenced by this certificate are subject to and
transferable only in accordance with the terms and conditions of that certain
Lighting Science Group Corporation 2012 Amended and Restated Equity-Based
Compensation Plan, a copy of which is on file at the principal office of the
Company in Satellite Beach, Florida and that certain Restricted Stock Award
Agreement dated as of [Grant Date], by and between the Company and [Grantee]. No
transfer or pledge of the shares evidenced hereby may be made except in
accordance with and subject to the provisions of said Plan and Award Agreement.
By acceptance of this certificate, any holder, transferee or pledgee hereof
agrees to be bound by all of the provisions of said Plan and Award Agreement.

  

 
 

--------------------------------------------------------------------------------

 

 

 

3.

All Awarded Shares owned by the Grantee shall be subject to the terms of this
Agreement and shall be represented by a certificate or certificates bearing the
foregoing legend.

 

 

4.

At such time, and from time to time, as Executive may wish to sell all or a
portion of the restricted shares issued hereunder, the Company’s counsel shall
reasonably cooperate with Executive and his attorneys and advisors in issuing an
opinion letter(s), at no cost to Executive, allowing for such sale on an
unrestricted basis, where such is permitted by law.

 

8.

Delivery of Certificates. Certificates for Awarded Shares shall be retained in
the physical possession of the Company until such Awarded Shares are free of
restriction under this Agreement. Certificates for Awarded Shares shall be
delivered to the Grantee promptly after, and only after, such shares have vested
(without forfeiture pursuant to Section 4 above).

 

9.

Voting. Subject to Section 4 and Section 5 above, the Grantee, as record holder
of the Awarded Shares, has all of the rights of a stockholder of the Company,
including the right to vote the shares, and the right to receive any dividends
thereon; provided, however, that this Section 8 shall not create any voting
right where the holders of such Awarded Shares otherwise have no such right.

 

10.

Recapitalization or Reorganization.

 

 

a.

The existence of this Agreement and the grant of the Awarded Shares shall not
affect in any way the right or power of the Board or the stockholders of the
Company to make or authorize any adjustment, recapitalization, reorganization or
other change in the Company’s capital structure or its business, any merger or
consolidation of the Company, any issue of debt or equity securities ahead of or
affecting the Company’s common stock, par value $0.001 per share (the “Stock”),
or the rights thereof, the dissolution or liquidation of the Company or any
sale, lease, exchange or other disposition of all or any part of its assets or
business or any other corporate act or proceeding.

 

 

b.

The terms of this Agreement and the number of shares of Awarded Shares shall be
subject to adjustment from time to time, in accordance with the following
provisions:

 

 

i.

If at any time, or from time to time, the Company shall subdivide as a whole (by
reclassification, by a Stock split, by the issuance of a distribution on Stock
payable in Stock, or otherwise) the number of shares of Stock then outstanding
into a greater number of shares of Stock, then the number of Awarded Shares
shall be increased proportionately.

 

 

ii.

If at any time, or from time to time, the Company shall consolidate as a whole
(by reclassification, reverse Stock split, or otherwise) the number of shares of
Stock then outstanding into a lesser number of shares of Stock, the number of
Awarded Shares shall be decreased proportionately.

 

 
 

--------------------------------------------------------------------------------

 

  

 

iii.

Whenever the number of Awarded Shares are required to be adjusted as provided in
this Section 9, the Committee shall promptly prepare and provide Grantee with a
notice setting forth, in reasonable detail, the event requiring adjustment, the
amount of the adjustment, the method by which such adjustment was calculated,
and the change in price and the number of Awarded Shares after giving effect to
the adjustments.

 

 

iv.

Adjustments under Subsections 9.b.(i) and (ii) shall be made by the Committee,
and its determination as to what adjustments shall be made and the extent
thereof shall be final, binding, and conclusive. No fractional interest shall be
issued under this Agreement on account of any such adjustments.

 

 

c.

In the event of changes in the outstanding Stock by reason of recapitalization,
reorganizations, mergers, consolidations, combinations, exchanges or other
relevant changes in capitalization occurring after the Grant Date and not
otherwise provided for by this Section 9, the Awarded Shares and this Agreement
shall be subject to adjustment by the Committee at its discretion as to the
number of Awarded Shares.

 

 

d.

Except as hereinbefore expressly provided, the issuance by the Company of shares
of stock of any class or securities convertible into shares of stock of any
class, for cash, property, labor or services, upon direct sale, upon the
exercise of rights or warrants to subscribe therefore, or upon conversion of
shares or obligations of the Company convertible into such shares or other
securities, and in any case whether or not for fair value, shall not affect, and
no adjustment by reason thereof shall be made with respect to, the number of
Awarded Shares.

 

11.

Limitation on Rights Conferred under this Agreement. Nothing herein shall
require the Company to issue any shares with respect to this Agreement if that
issuance would, in the opinion of counsel for the Company, constitute a
violation of the Securities Act or any similar or superseding statute or
statutes, any other applicable statute or regulation, or the rules of any
applicable securities exchange or securities association, as then in effect. The
Company may, as a condition precedent to settlement of this Award, require from
the Grantee (or in the event of his death, his legal representatives, heirs,
legatees, or distributees) representations, if any, concerning the holder’s
intentions with regard to the retention or disposition of the shares of Stock
being acquired pursuant to this Agreement and such written covenants and
agreements, if any, as to the manner of disposal of such shares as, in the
opinion of counsel to the Company, may be necessary to ensure that any
disposition by that holder (or in the event of the holder’s death, his legal
representatives, heirs, legatees, or distributees) is not a violation of the
Securities Act or any similar or superseding statute or statutes, any other
applicable state or federal statute or regulation, or any rule of any applicable
securities exchange or securities association, as then in effect.

 

12.

The Grantee’s Acknowledgments. The Grantee hereby agrees to accept as binding,
conclusive, and final all decisions or interpretations of the Committee or the
Board, as appropriate, upon any questions arising under this Agreement.

 

13.

Law Governing. This Agreement shall be governed by, construed, and enforced in
accordance with the laws of the State of Delaware (excluding any conflict of
laws rule or principle of Delaware law that might refer the governance,
construction, or interpretation of this agreement to the laws of another state).

 

14.

No Right to Continue Service or Employment. Nothing herein shall be construed to
confer upon the Grantee the right to continue to serve as a member of the
Company’s Scientific Advisory Board or otherwise provide services to the Company
or any Subsidiary, whether as an employee or as a consultant or as an outside
director, or interfere with or restrict in any way the right of the Company or
any Subsidiary to terminate the Grantee as a member of the SAB or as an
employee, consultant or outside director at any time.

  

 
 

--------------------------------------------------------------------------------

 

 

15.

Legal Construction. In the event that any one or more of the terms, provisions,
or agreements that are contained in this Agreement shall be held by a court of
competent jurisdiction to be invalid, illegal, or unenforceable in any respect
for any reason, the invalid, illegal, or unenforceable term, provision, or
agreement shall not affect any other term, provision, or agreement that is
contained in this Agreement and this Agreement shall be construed in all
respects as if the invalid, illegal, or unenforceable term, provision, or
agreement had never been contained herein.

 

16.

Covenants and Agreements as Independent Agreements. Each of the covenants and
agreements that are set forth in this Agreement shall be construed as a covenant
and agreement independent of any other provision of this Agreement. The
existence of any claim or cause of action of the Grantee against the Company,
whether predicated on this Agreement or otherwise, shall not constitute a
defense to the enforcement by the Company of the covenants and agreements that
are set forth in this Agreement.

 

17.

Entire Agreement. With the exception of that certain employment agreement
between the Executive and the Company, dated as of September 15, 2014, this
Agreement supersedes any and all other prior understandings and agreements,
either oral or in writing, between the parties -- with respect to the subject
matter hereof and constitute the sole and only agreements between the parties
with respect to the said subject matter. All prior negotiations and agreements
between the parties with respect to the subject matter hereof are merged into
this Agreement. Each party to this Agreement acknowledges that no
representations, inducements, promises, or agreements, orally or otherwise, have
been made by any party or by anyone acting on behalf of any party, which are not
embodied in this Agreement or the Plan and that any agreement, statement or
promise that is not contained in this Agreement or the Plan shall not be valid
or binding or of any force or effect.

 

18.

Parties Bound. The terms, provisions, and agreements that are contained in this
Agreement shall apply to, be binding upon, and inure to the benefit of the
parties and their respective heirs, executors, administrators, legal
representatives, and permitted successors and assigns, subject to the limitation
on assignment expressly set forth herein. No person or entity shall be permitted
to acquire any Awarded Shares without first executing and delivering an
agreement in the form satisfactory to the Company making such person or entity
subject to the restrictions on transfer contained herein.

 

19.

Modification. No change or modification of this Agreement shall be valid or
binding upon the parties unless the change or modification is in writing and
signed by the parties. Notwithstanding the preceding sentence, the Company may
amend the Plan to the extent permitted by the Plan.

 

20.

Headings. The headings that are used in this Agreement are used for reference
and convenience purposes only and do not constitute substantive matters to be
considered in construing the terms and provisions of this Agreement.

 

21.

Gender and Number. Words of any gender used in this Agreement shall be held and
construed to include any other gender, and words in the singular number shall be
held to include the plural, and vice versa, unless the context requires
otherwise.

 

22.

Notice. Any notice required or permitted to be delivered hereunder shall be by
next day courier (such as Federal Express, DHL, UPS or the like) addressed to
the respective address specified in the signature block below or as a party
hereto may later provide by notice in writing. Notice shall be deemed given on
the day of delivery. Notices to Grantee shall be addressed to the attention of
Grantee’s name and notices to the Company shall be addressed to the attention of
the General Counsel of the Company.

  

 
 

--------------------------------------------------------------------------------

 

 

23.

Tax Requirements. The Grantee is hereby advised to consult immediately with his
own tax advisor regarding the tax consequences of this Agreement, the method and
timing for filing an election to include this Agreement in income under Section
83(b) of the Code, and the tax consequences of such election. By execution of
this Agreement, the Grantee agrees that if the Grantee makes such an election,
the Grantee shall provide the Company with written notice of such election in
accordance with the regulations promulgated under Section 83(b) of the Code. The
Grantee shall be solely responsible for the tax consequences of this Agreement
and the receipt of Awarded Shares; provided, however, the Company and any
Subsidiary is authorized to withhold from the Awarded Shares, amounts of
withholding and other taxes due or potentially payable in connection with any
transaction involving this Agreement, and to take such other action as the
Committee may deem advisable to enable the Company and the Grantee to satisfy
obligations for the payment of withholding taxes and other tax obligations
relating to this Agreement. This authority shall include authority to withhold
or receive Stock or other property and to make cash payments in respect thereof
in satisfaction of the Grantee’s tax obligations, either on a mandatory or
elective basis in the discretion of the Committee. The Company may, in its sole
discretion, withhold any such taxes from any other cash remuneration otherwise
paid by the Company to the Grantee.

 

*     *     *     *

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Grantee, to evidence his consent and approval
of all the terms hereof, has duly executed this Agreement, on the date(s) set
forth below.

 

Lighting Science Group Corporation

Parties

Grantee:

 

Signature

 


 

Printed Name

   

Title

X  

Date

   

Address

 
 

Telephone

 

  

 
 

--------------------------------------------------------------------------------

 

 

Exhibit B

 

 Form of Incentive Stock Option Agreement

 

[ex10-57img001.jpg] 

Changing the way the world experiences light

 

THE SHARES ISSUABLE PURSUANT TO THIS AGREEMENT ARE SUBJECT TO THE PROVISIONS OF
THE COMPANY’S 2012 AMENDED AND RESTATED EQUITY-BASED COMPENSATION PLAN AND THIS
AGREEMENT IS ENTERED INTO PURSUANT THERETO.

 

 

LIGHTING SCIENCE GROUP CORPORATION
2012 AMENDED AND RESTATED EQUITY-BASED COMPENSATION PLAN
EMPLOYEE INCENTIVE STOCK OPTION AGREEMENT

 

This Agreement is made and entered into as of the Grant Date (as defined below)
by and between Lighting Science Group Corporation, a Delaware corporation (the
“Company”) and Wayne Nesbit (the “Optionee”):

 

WHEREAS, the Company in order to induce you to enter into and/or continue in
service to the Company and to contribute to the success of the Company, and in
connection with that certain Employment Terms and Conditions agreement to be
entered into between the Company and the Optionee in connection herewith, agrees
to grant you an option to acquire a priority interest in the Company through the
purchase of shares of stock of the Company;

 

WHEREAS, the Company adopted the Lighting Science Group Corporation 2012 Amended
and Restated Equity-Based Compensation Plan as it may be amended from time to
time (the “Plan”) under which the Company is authorized to grant stock options
to certain employees of the Company;

 

WHEREAS, a copy of the Plan has been furnished to you and shall be deemed a part
of this common stock option agreement (the “Agreement”) as if fully set forth
herein; and

 

WHEREAS, you desire to accept the option created pursuant to the Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants set forth herein and
for other valuable consideration hereinafter set forth, the parties agree as
follows:

 

 

1.

The Grant. Subject to the conditions set forth below, the Company hereby grants
to you, effective as of__________, 2014 (“Grant Date”), as a matter of separate
inducement and not in lieu of any salary or other compensation for your services
for the Company, the right and option to purchase (the “Option”), in accordance
with the terms and conditions set forth herein and in the Plan, an aggregate of
______________________________(_________) shares of the Company’s common stock,
par value $0.001 per share (the “Stock” and the shares of Stock subject to the
Option the “Option Shares”), at the Exercise Price (as hereinafter defined). As
used herein, the term “Exercise Price” shall mean a price equal to
___________________($_____) per share, subject to the adjustments and
limitations set forth herein and in the Plan. The Exercise Price as of the Grant
Date shall not be less than the Fair Market Value of the Stock (or less than one
hundred ten percent (110%) of the Fair Market Value in the case of a ten percent
(10%) or more stockholder as provided in Section 422 of the Code). To the extent
allowed by law, the Option granted hereunder is intended to constitute an Option
which is designed pursuant to Section 422 of the Code, subject to any required
stockholder approval on or before December 31, 2015. You should consult with
your tax advisor concerning the proper reporting of any federal, state or local
tax liability that may arise as a result of the grant or exercise of the Option.

  

 
 

--------------------------------------------------------------------------------

 

 

 

2.

Exercise.

 

(a)     For purposes of this Agreement, the Option Shares shall be deemed
“Nonvested Shares” unless and until they have become “Vested Shares.” The Option
shall in all events terminate at the close of business on the tenth (10th)
anniversary of the date of this Agreement. Subject to other terms and conditions
set forth herein, the Option may be exercised in cumulative installments as
follows:

 

On or After the Following Vesting Date

Cumulative Percentage of Shares as to

Which Option is Exercisable

First Anniversary of the Grant Date

25%

Second Anniversary of the Grant Date

50%

Third Anniversary of the Grant Date

75%

Fourth Anniversary of the Grant Date

100%

 

Option Shares shall constitute Vested Shares once they are exercisable.

 

(b)     Subject to the relevant provisions and limitations contained herein and
in the Plan, you may exercise the Option to purchase all or a portion of the
applicable number of Vested Shares at any time prior to the termination of the
Option pursuant to this Option Agreement. In no event shall you be entitled to
exercise the Option for any Nonvested Shares or for a fraction of a Vested
Share.

 

(c)     Notwithstanding any other provision of this Agreement, as of the
business day immediately preceding a Change in Control, all Nonvested Shares
shall become Vested Shares.

 

(d)     Any exercise by you of the Option shall be in writing addressed to the
Secretary of the Company at its principal place of business. Exercise of the
Option shall be made by delivery to the Company by you (or other person entitled
to exercise the Option as provided hereunder) of (i) an executed “Notice of
Exercise of Stock Option and Record of Stock Transfer,” in the form attached
hereto as Exhibit A and incorporated herein by reference, and (ii) payment of
the aggregate purchase price for shares purchased pursuant to the exercise.

  

 
 

--------------------------------------------------------------------------------

 

 

(e)     Payment of the Exercise Price may be made, at your election, in cash, by
certified or official bank check or by wire transfer of immediately available
funds, or subject to the Company’s approval by delivery to the Company of a
number of shares of Stock having a fair market value as of the date of exercise
equal to the Exercise Price.

 

(f)     In the event that you shall cease to be employed by the Company or any
Subsidiary or parent thereof for any reason other than as a result of a Cause
termination, your death or your Disability, or a termination of your employment
by the Company without Cause, the Option may only be exercised within 90 days
after the date on which you ceased to be so employed, and only to the same
extent that you were entitled to exercise the Option on the date on which you
ceased to be so employed and had not previously done so.

 

(g)     In the event that you shall cease to be employed by the Company or any
Subsidiary or parent thereof due to a Cause termination, no portion of the
Option shall continue to be exercisable as of your date of termination.

 

(h)     In the event that the Company terminates your employment without Cause,
the Option, with respect to your unexercised Vested Shares, may only be
exercised within the 90 days after the date on which you ceased to be so
employed. The Option, with respect to all other Nonvested Shares, shall
immediately be forfeited.

 

(i)     In the event that you shall cease to be employed by the Company or any
Subsidiary or parent thereof by reason of Disability, the Option may only be
exercised within one year after the date you ceased to be so employed, and only
to the same extent that you were entitled to exercise the Option on the date on
which you ceased to be so employed by reason of such Disability and had not
previously done so.

 

(j)     In the event that you shall die while employed by the Company or any
Subsidiary or parent thereof, the Option may be exercised at any time prior to
its termination as provided in Section 2(a). In such event, the Option may be
exercised during such period by the executor or administrator of your estate or
by any person who shall have acquired the Option through bequest or inheritance,
but only to the same extent that you were entitled to exercise the Option
immediately prior to the time of your death and you had not previously done so.

 

(k)     If you are on leave of absence for any reason, the Company may, in its
sole discretion, determine that you will be considered to still be in the employ
of or providing services for the Company, provided that rights to the Option
Shares will be limited to the extent to which those rights were earned or vested
when the leave or absence began (except to the extent vesting credit is required
by applicable law). Notwithstanding the foregoing, you shall only be treated as
continuing in the employ of the Company while you are on a leave of absence if
the period of your leave does not exceed three months, or if longer, so long as
your rights to reemployment with the Company are provided by either statute or
contract. If your period of leave exceeds three months and your right to
reemployment is not provided either by statute or contract, your employment with
the Company will be deemed to terminate on the first day immediately following
such three-month period (and your right to exercise the Option following your
termination of employment will be governed by Section 2(g), (h), (i) and (j) as
applicable).

  

 
 

--------------------------------------------------------------------------------

 

 

(l)     The terms and provisions of the employment agreement, if any, between
you and the Company or any Subsidiary (the “Employment Agreement”) that relate
to or affect the Option are incorporated herein by reference. Notwithstanding
the foregoing provisions of this Section 2, in the event of any conflict or
inconsistency between the terms and conditions of this Section 2 and the terms
and conditions of the Employment Agreement, the terms and conditions of the
Employment Agreement shall be controlling.

 

 

3.

Transferability. The Option, and any rights or interests therein will be
transferable by you only by will or the laws of descent and distribution.

 

 

4.

Registration. From time to time, the Board and appropriate officers of the
Company shall and are authorized to take whatever actions are necessary to file
required documents with governmental authorities, stock exchanges, and other
appropriate persons to make shares of Stock available for issuance pursuant to
the exercise of Options and subsequent lapse of restrictions.

 

 

5.

Withholding Taxes. The Committee may, in its discretion, require you to pay to
the Company at the time of the exercise of an Option or thereafter, the amount
that the Committee deems necessary to satisfy the Company’s current or future
obligation to withhold federal, state or local income or other taxes that you
incur by exercising an Option. In connection with such an event requiring tax
withholding, you may, subject to the provisions of this Section 5, (a) direct
the Company to withhold from the shares of Stock to be issued to you the number
of shares necessary to satisfy the Company’s obligation to withhold taxes, that
determination to be based on the shares’ fair market value as of the date of
exercise; (b) deliver to the Company sufficient shares of Stock (based upon the
fair market value as of the date of such delivery) to satisfy the Company’s tax
withholding obligation, which tax withholding obligation is based on the shares’
fair market value as of the date of exercise; or (c) deliver sufficient cash to
the Company to satisfy its tax withholding obligations. If you elect to use a
Stock withholding feature you must make the election at the time and in the
manner that the Committee prescribes. The Committee may, at its sole option,
deny your request to satisfy withholding obligations through Stock instead of
cash. In the event the Committee subsequently determines that the aggregate fair
market value (as determined above) of any shares of Stock withheld or delivered
as payment of any tax withholding obligation is insufficient to discharge that
tax withholding obligation, then you shall pay to the Company, immediately upon
the Committee’s request, the amount of that deficiency in the form of payment
requested by the Committee.

 

 

6.

Adjustments. The terms of the Option shall be subject to adjustment from time to
time, in accordance with the following provisions:

 

(a)     If at any time, or from time to time, the Company shall subdivide as a
whole (by reclassification, by a Stock split, by the issuance of a distribution
on Stock payable in Stock or otherwise) the number of shares of Stock then
outstanding into a greater number of shares of Stock, then (i) the number of
shares of Stock (or other kind of securities) that may be acquired under the
Option shall be increased proportionately and (ii) the price (including exercise
price) for each share of Stock (or other kind of shares or securities) subject
to then outstanding Options shall be reduced proportionately, without changing
the aggregate purchase price or value as to which outstanding Options remain
exercisable or subject to restrictions.

  

 
 

--------------------------------------------------------------------------------

 

 

(b)     If at any time, or from time to time, the Company shall consolidate as a
whole (by reclassification, reverse Stock split or otherwise) the number of
shares of Stock then outstanding into a lesser number of shares of Stock, (i)
the number of shares of Stock (or other kind of shares or securities) that may
be acquired under the Option shall be decreased proportionately and (ii) the
price (including exercise price) for each share of Stock (or other kind of
shares or securities) subject to then outstanding Options shall be increased
proportionately, without changing the aggregate purchase price or value as to
which outstanding Options remain exercisable or subject to restrictions.

 

(c)     Whenever the number of shares of Stock subject to the Option and the
price for each share of Stock subject to the Option are required to be adjusted
as provided in this Section 6, the Committee shall promptly prepare a notice
setting forth, in reasonable detail, the event requiring adjustment, the amount
of the adjustment, the method by which such adjustment was calculated, and the
change in price and the number of shares of Stock, other securities, cash, or
property purchasable and held by you pursuant to the exercise of the Option or
subject to the Option after giving effect to the adjustments. The Committee
shall promptly give you such a notice.

 

(d)     Adjustments under this Section 6 shall be made by the Committee, and its
determination as to what adjustments shall be made and the extent thereof shall
be final, binding, and conclusive. No fractional interest shall be issued under
the Plan on account of any such adjustments.

 

 

7.

Furnish Information. You agree to furnish to the Company all information
requested by the Company to enable it to comply with any reporting or other
requirement imposed upon the Company by or under any applicable statute or
regulation.

 

 

8.

Remedies. The Company shall be entitled to recover from you reasonable
attorneys’ fees incurred in connection with the enforcement of the terms and
provisions of this Agreement whether by an action to enforce specific
performance or for damages for its breach or otherwise.

 

 

9.

No Liability for Good Faith Determinations. The Company and the members of the
Committee and the Board shall not be liable for any act, omission or
determination taken or made in good faith with respect to this Agreement or the
Option granted hereunder.

 

 

10.

Execution of Receipts and Releases. Any payment of cash or any issuance or
transfer of shares of Stock or other property to you, or to your legal
representative, heir, legatee or distributee, in accordance with the provisions
hereof, shall, to the extent thereof, be in full satisfaction of all claims of
such persons hereunder. The Company may require you or your legal
representative, heir, legatee or distributee, as a condition precedent to such
payment or issuance, to execute a release and receipt therefore in such form as
it shall determine.

  

 
 

--------------------------------------------------------------------------------

 

 

 

11.

No Guarantee of Interests. The Board and the Company do not guarantee the Stock
of the Company from loss or depreciation.

 

 

12.

Company Records. Records of the Company regarding your service and other matters
may be relied on by the parties as conclusive evidence of the contents thereof
unless either party can demonstrate to the contrary.

 

 

13.

 

 

 

14.

Notice. All notices required or permitted under this Agreement must be in
writing and personally delivered or sent by mail and shall be deemed to be
delivered on the date on which it is actually received by the person to whom it
is properly addressed or if earlier the date it is deposited, postage paid in
the United States mail. A notice shall be effective when actually received by
the appropriate Company representative, in writing and in conformance with this
Agreement and the Plan.

 

 

15.

Waiver of Notice. Any person entitled to notice hereunder may, by written form,
waive such notice.

 

 

16.

Information Confidential. As partial consideration for the granting of this
Option, you agree that you will keep confidential all information and knowledge
that you have relating to the manner and amount of your participation in the
Plan; provided, however, that such information may be disclosed as required by
law and may be given in confidence to your spouse, tax and financial advisors,
or a financial institution to the extent that such information is necessary to
obtain a loan.

 

 

17.

Successors. This Agreement shall be binding upon you, your legal
representatives, heirs, legatees and distributees, and upon the Company, its
successors and assigns.

 

 

18.

Headings. The titles and headings of paragraphs are included for convenience of
reference only and are not to be considered in construction of the provisions
hereof.

 

 

19.

Governing Law. All questions arising with respect to the provisions of this
Agreement shall be determined by application of the laws of the State of
Delaware except to the extent Delaware law is preempted by federal law and
without application of Delaware’s choice of law provisions.

 

 

20.

Word Usage. Words used in the masculine shall apply to the feminine where
applicable, and wherever the context of this Agreement dictates, the plural
shall be read as the singular and the singular as the plural.

 

 

21.

No Assignment. You may not assign this Agreement or any of your rights under
this Agreement without the Company’s prior written consent, and any purported or
attempted assignment without such prior written consent shall be void.

  

 
 

--------------------------------------------------------------------------------

 

 

 

22.

Specific Performance. The parties acknowledge that remedies at law will be
inadequate remedies for breach of this Agreement and consequently agree that
this Agreement shall be enforceable by specific performance. The remedy of
specific performance shall be cumulative of all of the rights and remedies at
law or in equity of the parties under this Agreement.

 

 

23.

Relationship to the Plan. This Agreement is subject to all the terms,
conditions, limitations and restrictions contained in the Plan. In the event of
any conflict or inconsistency between the terms hereof and the terms of the
Plan, the terms of the Plan shall be controlling.

 

23.     Option Amendment. The Option may be amended by the Board of the Company
or by the Committee at any time (a) if the Board or the Committee determines, in
its sole discretion, that amendment is necessary or advisable in light of any
addition to or change in any federal or state, tax or securities law or other
law or regulation, which change occurs after the Grant Date and by its terms
applies to the Option; or (b) other than in the circumstances described in
clause (a) or provided in the Plan, with your consent. The foregoing
notwithstanding, the Committee may, in its sole discretion, cancel the Option at
any time prior to your exercise of the Option if, in the opinion of the
Committee, you engage in activities contrary to the interests of the Company.

 

24.     Termination for Cause. For purposes of this Agreement, “Cause” shall
have the definition ascribed to it in Section 4(e) of that certain employment
agreement between you and the Company, dated as of September 15, 2014.

 

(a)

 

Any termination of your employment by the Company for Cause shall be
communicated to you in a written notice of termination which shall set forth in
reasonable detail the facts and circumstances, if any, claimed to provide a
basis for such termination. For purposes of this definition of Cause, the
Company shall mean Lighting Science Group Corporation, a Delaware corporation,
or if a Change of Control occurs and on or after the date of the Change of
Control Lighting Science Group Corporation is merged, reorganized or otherwise
consolidated with or into another Person, the Person surviving the merger,
reorganization or consolidation.

 

25.     Incentive Stock Option. The portion, and only such portion, of this
Option, if any, which is attributable to Option Shares which become purchasable
during a calendar year, together with the portion of any other option
attributable to any shares which become purchasable, pursuant to any other plan
maintained by the Company pursuant to section 422 of the Code, during such
calendar year which together have a Fair Market Value, as of the Grant Date in
the case of Option Shares or the date of grant with respect to shares obtainable
pursuant to another plan maintained by the Company pursuant to Section 422 of
the Code, which exceeds $100,000, shall constitute a portion of the Option or
options which shall be reclassified as options which are not Incentive Stock
Options pursuant to Section 422(d) of the Code.

  

 
 

--------------------------------------------------------------------------------

 

 

26.     Disqualifying Disposition. In the event that Stock acquired upon
exercise of this Option is disposed of by the Optionee in a “Disqualifying
Disposition,” the Optionee shall notify the Company in writing within thirty
(30) days after such disposition of the date and terms of such disposition. For
purposes hereof, “Disqualifying Disposition” shall mean a disposition of Stock
that is acquired upon the exercise of this Option (and that is not deemed
granted pursuant to a option which is not an Incentive Stock Option under
Section 25) prior to the expiration of either two (2) years from the Grant Date
of this Option or one (1) year from the transfer of shares to the Optionee
pursuant to the exercise of this Option.

 

27.     Entire Agreement. This Agreement constitutes the entire agreement
between the parties concerning the grant of stock and/or options to the
Optionee. If Optionee was previously offered or promised stock grants and/or
options (the “prior grants”) that were never issued and/or the Optionee was
previously given agreements with respect to the prior grants that were never
signed, then this Agreement supersedes the prior grants and any other offers
and/or promises relating to the prior grants, and this Option is granted to the
Optionee in lieu of the prior grants.

 

 

 

* * * * * * * *

 

 
 

--------------------------------------------------------------------------------

 

 

Please indicate your acceptance of all the terms and conditions of the award and
the Plan by signing and returning a copy of this Agreement. This Agreement may
be executed in two or more counterparts, all of which when taken together shall
be considered one and the same agreement and shall become effective when
counterparts have been signed by each party and delivered to the other party, it
being understood that all parties need not sign the same counterpart. In the
event that any signature is delivered by facsimile transmission or by e-mail
delivery of a “.pdf” or other electronic format data file, such signature shall
create a valid and binding obligation of the party executing (or on whose behalf
such signature is executed) with the same force and effect as if such facsimile,
“.pdf” or other electronic format signature page were an original thereof.

 

 

 

LIGHTING SCIENCE GROUP CORPORATION 

 

 

 

 

 

 

 

 

 

 

By: 

 

 

 

 

 

Name: 

 

 

 

 

 

Title: 

 


ACCEPTED: 

 

        Signature of Optionee          

Name of Optionee (Please Print) 

 

   

Date: _________________, 201__ 

 

   

 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

LIGHTING SCIENCE GROUP CORPORATION
2012 AMENDED AND RESTATED EQUITY-BASED COMPENSATION PLAN

 

Notice of Exercise of Option and
Record of Stock Transfer

 

PLEASE PRINT:

 



1.     TODAY’S DATE:  

 

2.     OPTION HOLDER: 

 

NAME: 

 

MAILING ADDRESS: 

 

 

 

 

 

SOCIAL SECURITY NUMBER: 

 



 

TO:     Attention:
                                                                         

 

 

Re:

Notice of Exercise of Option for Lighting Science Group Corporation (the
“Company”) Common Stock par value $.001 per share (“Stock”) pursuant to the
Lighting Science Group Corporation 2012 Amended and Restated Equity-Based
Compensation Plan (the “Plan”)

 

I hereby exercise my option to acquire _______ shares of Stock, at my exercise
price per share of $___________________. Enclosed is the original of my Stock
Option Agreement evidencing my Option hereby exercised. Any capitalized terms
not defined herein shall have the meaning set forth in the Plan.

 

Select and complete the appropriate payment provision from the following
alternatives.

 

____1.

My personal check in the amount of $__________ (the exercise price per share
times the number of option shares exercised) as payment in full of the total
exercise price has been attached hereto.

 

____2.

I desire to pay the exercise price in full with shares of Stock that I currently
own. Certificates representing __________ shares of Stock of the Company, duly
endorsed for transfer to the Company have been attached.

 

____3.

I desire to pay part of the exercise price with shares of Stock that I currently
own. My personal check for $__________ and certificates representing __________
shares of Stock, duly endorsed for transfer to the Company have been attached
hereto.

 

I understand that any election pursuant to Items 2-3 above is subject to
approval by the Committee administering the Plan.

  

 
 

--------------------------------------------------------------------------------

 

 

I hereby represent that I have previously received a Stock Option Agreement and
a copy of the Plan from the Company and that I understand the terms and
restrictions described herein and therein and agree to be bound by the terms of
each such document.

 

 



 

 

 

 

(Signature) 

 



 

Receipt of Notice Acknowledged:

 



 

 

 

Date: 

 

 

 

 

 

Receipt of Payment in Full Acknowledged: 

 

 

 

 

 

 

 

 

 

 

 

Date: 

 

 

 

 

 

Receipt of Committee Approval if Election under Items 2-4.

 

 

 

 

 

 

 

 

 

 

 

Date: 

 

 



 

NOTE: If exercising the stock option represented by the enclosed Stock Option
Agreement to purchase less than all of the shares to which the option relates,
the original agreement will be returned with an appropriate notation evidencing
the shares for which the Option has been exercised.

 

 
 

--------------------------------------------------------------------------------

 

 

RECEIPT

 

Receipt is hereby acknowledged of the delivery to me by Lighting Science Group
Corporation, on the __________ day of ___________________________, 20___ of
Stock Certificates for __________ shares of Stock purchased by me pursuant to
the terms and conditions of the Lighting Science Group Corporation 2012 Amended
and Restated Equity-Based Compensation Plan referred to above, which shares were
transferred to me on the Company’s stock record books on the ________ day of
____________________, 20___.

 

 



 

 

 

 

(Signature) 

 



 

 
 

--------------------------------------------------------------------------------

 

 

Exhibit C

 

Form of Non-Qualified Stock Option Agreement

 

[ex10-57img001.jpg] 

Changing the way the world experiences light 

 

THE SHARES ISSUABLE PURSUANT TO THIS AGREEMENT ARE SUBJECT TO THE PROVISIONS OF
THE COMPANY’S 2012 AMENDED AND RESTATED EQUITY-BASED COMPENSATION PLAN AND THIS
AGREEMENT IS ENTERED INTO PURSUANT THERETO.

 

 

LIGHTING SCIENCE GROUP CORPORATION
2012 AMENDED AND RESTATED EQUITY-BASED COMPENSATION PLAN
NONQUALIFIED STOCK OPTION AGREEMENT

 

This Agreement is made and entered into as of the Grant Date (as defined below)
by and between Lighting Science Group Corporation, a Delaware corporation (the
“Company”) and Wayne Nesbit (the “Optionee”):

 

WHEREAS, the Company in order to induce you to enter into and continue in
service to the Company and to contribute to the success of the Company, and in
connection with that certain Employment Terms and Conditions agreement to be
entered into between the Company and the Optionee in connection herewith, agrees
to grant you an option to acquire a priority interest in the Company through the
purchase of shares of stock of the Company;

 

WHEREAS, the Company adopted the Lighting Science Group Corporation 2012 Amended
and Restated Equity-Based Compensation Plan as it may be amended from time to
time (the “Plan”) under which the Company is authorized to grant stock options
to certain employees, contractors and directors of the Company;

 

WHEREAS, a copy of the Plan has been furnished to you and shall be deemed a part
of this common stock option agreement (the “Agreement”) as if fully set forth
herein; and

 

WHEREAS, you desire to accept the option created pursuant to the Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants set forth herein and
for other valuable consideration hereinafter set forth, the parties agree as
follows:

 

 

1.

The Grant. Subject to the conditions set forth below and execution by the
Optionee of that certain Employment Terms and Conditions agreement in connection
herewith, the Company hereby grants to you, effective as of _____________
(“Grant Date”), as a matter of separate inducement and not in lieu of any salary
or other compensation for your services for the Company, the right and option to
purchase (the “Option”), in accordance with the terms and conditions set forth
herein and in the Plan, an aggregate of ______________________ (_______) shares
of the Company’s common stock, par value $0.001 per share (the “Stock” and the
shares of Stock subject to the Option the “Option Shares”), at the Exercise
Price (as hereinafter defined). As used herein, the term “Exercise Price” shall
mean a price equal to ___________________ ($_____) per share, subject to the
adjustments and limitations set forth herein and in the Plan. The Exercise Price
as of the Grant Date shall not be less than the Fair Market Value of the Stock.
The Option granted hereunder is intended to comply with the provisions governing
nonqualified stock options under the Final Treasury Regulations issued on April
17, 2007, in order to exempt this Option from the application of Section 409A of
the Code. You should consult with your tax advisor concerning the proper
reporting of any federal, state or local tax liability that may arise as a
result of the grant or exercise of the Option.

  

 
 

--------------------------------------------------------------------------------

 

 

 

2.

Exercise.

 

(a)     For purposes of this Agreement, the Option Shares shall be deemed
“Nonvested Shares” unless and until they have become “Vested Shares.” The Option
shall in all events terminate at the close of business on the tenth (10th)
anniversary of the date of this Agreement. Subject to other terms and conditions
set forth herein, the Option may be exercised in cumulative installments as
follows:

 

On or After Each of the Following Vesting Dates

Cumulative Percentage of Shares as to

Which Option is Exercisable

First Anniversary of the Grant Date

25%

Second Anniversary of the Grant Date

50%

Third Anniversary of the Grant Date

75%

Fourth Anniversary of the Grant Date

100%

 

Option Shares shall constitute Vested Shares once they are exercisable.

 

(b)     Subject to the relevant provisions and limitations contained herein and
in the Plan, you may exercise the Option to purchase all or a portion of the
applicable number of Vested Shares at any time prior to the termination of the
Option pursuant to this Option Agreement. In no event shall you be entitled to
exercise the Option for any Nonvested Shares or for a fraction of a Vested
Share.

 

(c)     Notwithstanding any other provision of this Agreement, as of the
business day immediately preceding a Change in Control, all Nonvested Shares
shall become Vested Shares.

 

(d)     Notwithstanding any other provision of this Agreement upon your
termination of employment (or, if you are a consultant, termination of services
to the Company as a consultant) due to your Retirement as determined by the
Board in their sole and absolute discretion, all Nonvested Shares shall become
Vested Shares.

  

 
 

--------------------------------------------------------------------------------

 

 

(e)     Any exercise by you of the Option shall be in writing addressed to the
Secretary of the Company at its principal place of business. Exercise of the
Option shall be made by delivery to the Company by you (or other person entitled
to exercise the Option as provided hereunder) of (i) an executed “Notice of
Exercise of Stock Option and Record of Stock Transfer,” in the form attached
hereto as Exhibit A and incorporated herein by reference, and (ii) payment of
the aggregate purchase price for shares purchased pursuant to the exercise.

 

(f)     Payment of the Exercise Price may be made, at your election, in cash, by
certified or official bank check or by wire transfer of immediately available
funds, or subject to the Company’s approval by delivery to the Company of a
number of shares of Stock having a fair market value as of the date of exercise
equal to the Exercise Price.

 

(g)     In the event that you shall cease to be employed by (or, with respect to
consultants, cease to provide services to) the Company or any Subsidiary or
parent thereof for any reason other than as a result of a Cause termination,
your death, your Disability, or a termination of your employment (or, with
respect to consultants, termination of your services as a consultant) by the
Company without Cause, the Option may only be exercised within 90 days after the
date on which you ceased to be so employed (or, with respect to consultants,
ceased to so provide services), and only to the same extent that you were
entitled to exercise the Option on the date on which you ceased to be so
employed (or provide services) and had not previously done so.

 

(h)     In the event that you shall cease to be employed by (or, with respect to
consultants, cease to provide services to) the Company or any Subsidiary or
parent thereof due to a Cause termination, no portion of the Option shall
continue to be exercisable as of your date of termination.

 

(i)     In the event that the Company terminates your employment (or, with
respect to consultants, terminates your services as a consultant) without Cause,
the Option, with respect to your unexercised Vested Shares, may only be
exercised within the one year period immediately following the date on which you
ceased to be employed (or, with respect to consultants, ceased to provide
services as a consultant). The Option, with respect to all Nonvested Shares,
shall immediately be forfeited.

 

(j)     In the event that you shall cease to be employed by (or, with respect to
consultants, cease to provide services to) the Company or any Subsidiary or
parent thereof by reason of Disability, the Option may only be exercised within
one year after the date you ceased to be so employed (or, with respect to
consultants, ceased to provide services as a consultant), and only to the same
extent that you were entitled to exercise the Option on the date on which you
ceased to be so employed (or provided services) by reason of such Disability and
had not previously done so.

 

(k)     In the event that you shall die while employed by (or, with respect to
consultants, providing services to) the Company or any Subsidiary or parent
thereof, the Option may be exercised at any time prior to its termination as
provided in Section 2(a). In such event, the Option may be exercised during such
period by the executor or administrator of your estate or by any person who
shall have acquired the Option through bequest or inheritance, but only to the
same extent that you were entitled to exercise the Option immediately prior to
the time of your death and you had not previously done so.

  

 
 

--------------------------------------------------------------------------------

 

 

(l)     If you are on leave of absence for any reason, the Company may, in its
sole discretion, determine that you will be considered to still be in the employ
of or providing services for the Company, provided that rights to the Option
Shares will be limited to the extent to which those rights were earned or vested
when the leave or absence began. Notwithstanding the foregoing, you shall only
be treated as continuing in the employ of or providing services to the Company
while you are on a leave of absence if the period of your leave does not exceed
three months, or if longer, so long as your rights to reemployment with the
Company are provided by either statute or contract. If your period of leave
exceeds three months and your right to reemployment is not provided either by
statute or contract, your employment (or with respect to consultants, your
services) with the Company will be deemed to terminate on the first day
immediately following such three-month period (and your right to exercise the
Option following your termination of employment or services will be governed by
Section 2(g), (h), (i) and (j) as applicable).

 

(m)     The terms and provisions of the employment agreement, if any, between
you and the Company or any Subsidiary (the “Employment Agreement”) that relate
to or affect the Option are incorporated herein by reference. Notwithstanding
the foregoing provisions of this Section 2, in the event of any conflict or
inconsistency between the terms and conditions of this Section 2 and the terms
and conditions of the Employment Agreement, the terms and conditions of the
Employment Agreement shall be controlling.

 

Transferability. The Option, and any rights or interests therein will be
transferable by you only by will or the laws of descent and distribution.

 

 

4.

Registration. From time to time, the Board and appropriate officers of the
Company shall and are authorized to take whatever actions are necessary to file
required documents with governmental authorities, stock exchanges, and other
appropriate persons to make shares of Stock available for issuance pursuant to
the exercise of Options and subsequent lapse of restrictions.

 

 

5.

Withholding Taxes. The Committee may, in its discretion, require you to pay to
the Company at the time of the exercise of an Option or thereafter, the amount
that the Committee deems necessary to satisfy the Company’s current or future
obligation to withhold federal, state or local income or other taxes that you
incur by exercising an Option. In connection with such an event requiring tax
withholding, you may, subject to the provisions of this Section 5, (a) direct
the Company to withhold from the shares of Stock to be issued to you the number
of shares necessary to satisfy the Company’s obligation to withhold taxes, that
determination to be based on the shares’ fair market value as of the date of
exercise; (b) deliver to the Company sufficient shares of Stock (based upon the
fair market value as of the date of such delivery) to satisfy the Company’s tax
withholding obligation, which tax withholding obligation is based on the shares’
fair market value as of the date of exercise; or (c) deliver sufficient cash to
the Company to satisfy its tax withholding obligations. If you elect to use a
Stock withholding feature you must make the election at the time and in the
manner that the Committee prescribes. The Committee may, at its sole option,
deny your request to satisfy withholding obligations through Stock instead of
cash. In the event the Committee subsequently determines that the aggregate fair
market value (as determined above) of any shares of Stock withheld or delivered
as payment of any tax withholding obligation is insufficient to discharge that
tax withholding obligation, then you shall pay to the Company, immediately upon
the Committee’s request, the amount of that deficiency in the form of payment
requested by the Committee.

  

 
 

--------------------------------------------------------------------------------

 

 

 

6.

Adjustments. The terms of the Option shall be subject to adjustment from time to
time, in accordance with the following provisions:

 

(a)     If at any time, or from time to time, the Company shall subdivide as a
whole (by reclassification, by a Stock split, by the issuance of a distribution
on Stock payable in Stock or otherwise) the number of shares of Stock then
outstanding into a greater number of shares of Stock, then (i) the number of
shares of Stock (or other kind of securities) that may be acquired under the
Option shall be increased proportionately and (ii) the price (including exercise
price) for each share of Stock (or other kind of shares or securities) subject
to then outstanding Options shall be reduced proportionately, without changing
the aggregate purchase price or value as to which outstanding Options remain
exercisable or subject to restrictions.

 

(b)     If at any time, or from time to time, the Company shall consolidate as a
whole (by reclassification, reverse Stock split or otherwise) the number of
shares of Stock then outstanding into a lesser number of shares of Stock, (i)
the number of shares of Stock (or other kind of shares or securities) that may
be acquired under the Option shall be decreased proportionately and (ii) the
price (including exercise price) for each share of Stock (or other kind of
shares or securities) subject to then outstanding Options shall be increased
proportionately, without changing the aggregate purchase price or value as to
which outstanding Options remain exercisable or subject to restrictions.

 

(c)     Whenever the number of shares of Stock subject to the Option and the
price for each share of Stock subject to the Option are required to be adjusted
as provided in this Section 6, the Committee shall promptly prepare a notice
setting forth, in reasonable detail, the event requiring adjustment, the amount
of the adjustment, the method by which such adjustment was calculated, and the
change in price and the number of shares of Stock, other securities, cash, or
property purchasable and held by you pursuant to the exercise of the Option or
subject to the Option after giving effect to the adjustments. The Committee
shall promptly give you such a notice.

 

(d)     Adjustments under this Section 6 shall be made by the Committee, and its
determination as to what adjustments shall be made and the extent thereof shall
be final, binding, and conclusive. No fractional interest shall be issued under
the Plan on account of any such adjustments.

 

 

7.

Furnish Information. You agree to furnish to the Company all information
requested by the Company to enable it to comply with any reporting or other
requirement imposed upon the Company by or under any applicable statute or
regulation.

 

 

8.

Remedies. The Company shall be entitled to recover from you reasonable
attorneys’ fees incurred in connection with the enforcement of the terms and
provisions of this Agreement whether by an action to enforce specific
performance or for damages for its breach or otherwise.

  

 
 

--------------------------------------------------------------------------------

 

 

 

9.

No Liability for Good Faith Determinations. The Company and the members of the
Committee and the Board shall not be liable for any act, omission or
determination taken or made in good faith with respect to this Agreement or the
Option granted hereunder.

 

 

10.

Execution of Receipts and Releases. Any payment of cash or any issuance or
transfer of shares of Stock or other property to you, or to your legal
representative, heir, legatee or distributee, in accordance with the provisions
hereof, shall, to the extent thereof, be in full satisfaction of all claims of
such persons hereunder. The Company may require you or your legal
representative, heir, legatee or distributee, as a condition precedent to such
payment or issuance, to execute a release and receipt therefore in such form as
it shall determine.

 

 

11.

No Guarantee of Interests. The Board and the Company do not guarantee the Stock
of the Company from loss or depreciation.

 

 

12.

Company Records. Records of the Company regarding your service and other matters
may be relied on by the parties as conclusive evidence of the contents thereof
unless either party can demonstrate to the contrary.

 

 

13.

Notice. All notices required or permitted under this Agreement must be in
writing and personally delivered or sent by mail and shall be deemed to be
delivered on the date on which it is actually received by the person to whom it
is properly addressed or if earlier the date it is deposited, postage paid in
the United States mail. A notice shall be effective when actually received by
the appropriate Company representative, in writing and in conformance with this
Agreement and the Plan.

 

 

14.

Waiver of Notice. Any person entitled to notice hereunder may, by written form,
waive such notice.

 

 

15.

Information Confidential. As partial consideration for the granting of this
Option, you agree that you will keep confidential all information and knowledge
that you have relating to the manner and amount of your participation in the
Plan; provided, however, that such information may be disclosed as required by
law and may be given in confidence to your spouse, tax and financial advisors,
or a financial institution to the extent that such information is necessary to
obtain a loan.

 

 

16.

Successors. This Agreement shall be binding upon you, your legal
representatives, heirs, legatees and distributees, and upon the Company, its
successors and assigns.

 

 

17.

Headings. The titles and headings of paragraphs are included for convenience of
reference only and are not to be considered in construction of the provisions
hereof.

 

 

18.

Governing Law. All questions arising with respect to the provisions of this
Agreement shall be determined by application of the laws of the State of
Delaware except to the extent Delaware law is preempted by federal law and
without application of Delaware’s choice of law provisions.

  

 
 

--------------------------------------------------------------------------------

 

 

 

19.

Word Usage. Words used in the masculine shall apply to the feminine where
applicable, and wherever the context of this Agreement dictates, the plural
shall be read as the singular and the singular as the plural.

 

 

20.

No Assignment. You may not assign this Agreement or any of your rights under
this Agreement without the Company’s prior written consent, and any purported or
attempted assignment without such prior written consent shall be void.

 

 

21.

Specific Performance. The parties acknowledge that remedies at law will be
inadequate remedies for breach of this Agreement and consequently agree that
this Agreement shall be enforceable by specific performance. The remedy of
specific performance shall be cumulative of all of the rights and remedies at
law or in equity of the parties under this Agreement.

 

 

22.

Relationship to the Plan. This Agreement is subject to all the terms,
conditions, limitations and restrictions contained in the Plan. In the event of
any conflict or inconsistency between the terms hereof and the terms of the
Plan, the terms of the Plan shall be controlling.

 

23.     Option Amendment. The Option may be amended by the Board of the Company
or by the Committee at any time (a) if the Board or the Committee determines, in
its sole discretion, that amendment is necessary or advisable in light of any
addition to or change in any federal or state, tax or securities law or other
law or regulation, which change occurs after the Grant Date and by its terms
applies to the Option; or (b) other than in the circumstances described in
clause (a) or provided in the Plan, with your consent. The foregoing
notwithstanding, the Committee may, in its sole discretion, cancel the Option at
any time prior to your exercise of the Option if, in the opinion of the
Committee, you engage in activities contrary to the interests of the Company.

 

24.     Termination for Cause. For purposes of this Agreement, “Cause” shall
have the definition ascribed to it in Section 4(e) of that certain employment
agreement between you and the Company, dated as of September 15, 2014.

Any termination of your employment (or services as a consultant) by the Company
for Cause shall be communicated to you in a written notice of termination which
shall set forth in reasonable detail the facts and circumstances, if any,
claimed to provide a basis for such termination. For purposes of this definition
of Cause, the Company shall mean Lighting Science Group Corporation, a Delaware
corporation, or if a Change of Control occurs and on or after the date of the
Change of Control Lighting Science Group Corporation is merged, reorganized or
otherwise consolidated with or into another Person, the Person surviving the
merger, reorganization or consolidation.

 

25.     Entire Agreement. This Agreement constitutes the entire agreement
between the parties concerning the grant of stock and/or options to the
Optionee. If Optionee was previously offered or promised stock grants and/or
options (the “prior grants”) that were never issued and/or the Optionee was
previously given agreements with respect to the prior grants that were never
signed, then this Agreement supersedes the prior grants and any other offers
and/or promises relating to the prior grants, and this Option is granted to the
Optionee in lieu of the prior grants.

 

 

 

* * * * * * * *

 

 
 

--------------------------------------------------------------------------------

 

 

Please indicate your acceptance of all the terms and conditions of the award and
the Plan by signing and returning a copy of this Agreement. This Agreement may
be executed in two or more counterparts, all of which when taken together shall
be considered one and the same agreement and shall become effective when
counterparts have been signed by each party and delivered to the other party, it
being understood that all parties need not sign the same counterpart. In the
event that any signature is delivered by facsimile transmission or by e-mail
delivery of a “.pdf” or other electronic format data file, such signature shall
create a valid and binding obligation of the party executing (or on whose behalf
such signature is executed) with the same force and effect as if such facsimile,
“.pdf” or other electronic format signature page were an original thereof.

 

 



 

LIGHTING SCIENCE GROUP CORPORATION 

 

 

 

 

 

 

 

 

 

 

By: 

 

 

 

 

 

Name: 

 

 

 

 

 

Title: 

 


ACCEPTED: 

 

        Signature of Optionee          

Name of Optionee (Please Print) 

 

   

Date: _________________, 201__ 

 



 

 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

LIGHTING SCIENCE GROUP CORPORATION
2012 AMENDED AND RESTATED EQUITY-BASED COMPENSATION PLAN

 

Notice of Exercise of Option and
Record of Stock Transfer

 

PLEASE PRINT:

  



1.     TODAY’S
DATE:                                                                                                       
            

 

2.     OPTION HOLDER: 

 

NAME: 

 

MAILING ADDRESS: 

 

 

 

 

 

SOCIAL SECURITY NUMBER: 

 



 

TO:     Attention:
                                                                         

 

 

Re:

Notice of Exercise of Option for Lighting Science Group Corporation (the
“Company”) Common Stock par value $.001 per share (“Stock”) pursuant to the
Lighting Science Group Corporation 2012 Amended and Restated Equity-Based
Compensation Plan (the “Plan”)

 

I hereby exercise my option to acquire _______ shares of Stock, at my exercise
price per share of $___________________. Enclosed is the original of my Stock
Option Agreement evidencing my Option hereby exercised. Any capitalized terms
not defined herein shall have the meaning set forth in the Plan.

 

Select and complete the appropriate payment provision from the following
alternatives.

 

____1.

My personal check in the amount of $__________ (the exercise price per share
times the number of option shares exercised) as payment in full of the total
exercise price has been attached hereto.

 

____2.

I desire to pay the exercise price in full with shares of Stock that I currently
own. Certificates representing __________ shares of Stock of the Company, duly
endorsed for transfer to the Company have been attached.

 

____3.

I desire to pay part of the exercise price with shares of Stock that I currently
own. My personal check for $__________ and certificates representing __________
shares of Stock, duly endorsed for transfer to the Company have been attached
hereto.

 

I understand that any election pursuant to Items 2-3 above is subject to
approval by the Committee administering the Plan.

  

 
 

--------------------------------------------------------------------------------

 

 

I hereby represent that I have previously received a Stock Option Agreement and
a copy of the Plan from the Company and that I understand the terms and
restrictions described herein and therein and agree to be bound by the terms of
each such document.

 

 



 

 

 

 

(Signature) 

 



 

Receipt of Notice Acknowledged:

 



 

 

 

Date: 

 

 

 

 

 

Receipt of Payment in Full Acknowledged: 

 

 

 

 

 

 

 

 

 

 

 

Date: 

 

 

 

 

 

Receipt of Committee Approval if Election under Items 2-4.

 

 

 

 

 

 

 

 

 

 

 

Date: 

 

 



 

NOTE: If exercising the stock option represented by the enclosed Stock Option
Agreement to purchase less than all of the shares to which the option relates,
the original agreement will be returned with an appropriate notation evidencing
the shares for which the Option has been exercised.

 

 
 

--------------------------------------------------------------------------------

 

 

RECEIPT

 

Receipt is hereby acknowledged of the delivery to me by Lighting Science Group
Corporation, on the __________ day of ___________________________, 20___ of
Stock Certificates for __________ shares of Stock purchased by me pursuant to
the terms and conditions of the Lighting Science Group Corporation 2012 Amended
and Restated Equity-Based Compensation Plan referred to above, which shares were
transferred to me on the Company’s stock record books on the ________ day of
____________________, 20___.

 

 



 

 

 

 

(Signature) 

 



  

  



 
 

--------------------------------------------------------------------------------

 

 

Exhibit D

 

 

GENERAL RELEASE

 

 

I, ______________________, in consideration of and subject to the performance by
Lighting Science Group Corporation, a Delaware corporation (together with its
subsidiaries, the "Company"), of its obligations under the Employment Agreement,
dated as of _____________________ (the "Agreement"), do hereby release and
forever discharge as of the date hereof the Company and its affiliates and all
present and former directors, officers, agents, representatives, employees,
successors and assigns of the Company and its affiliates and the Company's
direct or indirect owners (collectively, the "Released Parties") to the extent
provided below.

 

 

 

1.

I understand that any payments or benefits paid or granted to me under Section
4(b) of the Agreement represent, in part, consideration for signing this General
Release and are not salary, wages or benefits to which I was already entitled. I
understand and agree that I will not receive the payments and benefits specified
in Section 4(b) of the Agreement unless I execute this General Release and do
not revoke this General Release within the time period permitted hereafter or
breach this General Release. I also acknowledge and represent that I have
received all payments and benefits that I am entitled to receive (as of the date
hereof) by virtue of any employment by the Company.

 

 

2.

Except as provided in Section 4 below and except for the provisions of the
Agreement which expressly survive the termination of my employment with the
Company, I knowingly and voluntarily (for myself, my heirs, executors,
administrators and assigns) release and forever discharge the Company and the
other Released Parties from any and all claims, suits, controversies, actions,
causes of action, cross-claims, counter-claims, demands, debts, compensatory
damages, liquidated damages, punitive or exemplary damages, other damages,
claims for costs and attorneys' fees, or liabilities of any nature whatsoever in
law and in equity, both past and present (through the date this General Release
becomes effective and enforceable) and whether known or unknown, suspected, or
claimed against the Company or any of the Released Parties which I, my spouse,
or any of my heirs, executors, administrators or assigns, may have, which arise
out of or are connected with my employment with, or my separation or termination
from, the Company (including, but not limited to, any allegation, claim or
violation, arising under: Title VII of the Civil Rights Act of 1964, as amended;
the Civil Rights Act of 1991; the Age Discrimination in Employment Act of 1967,
as amended (including the Older Workers Benefit Protection Act); the Equal Pay
Act of 1963, as amended; the Americans with Disabilities Act of 1990; the Family
and Medical Leave Act of 1993; the Worker Adjustment Retraining and Notification
Act; the Employee Retirement Income Security Act of 1974; any applicable
Executive Order Programs; the Fair Labor Standards Act; or their state or local
counterparts; the Florida Civil Rights Act; the Florida Whistle-Blower’s Act;
Florida Statute Section 440.205 of the Worker’s Compensation Act (“Coercion of
Employees”); or under any other federal, state or local civil or human rights
law, or under any other local, state, or federal law, regulation or ordinance;
or under any public policy, contract or tort, or under common law; or arising
under any policies, practices or procedures of the Company; or any claim for
wrongful discharge, breach of contract, infliction of emotional distress,
defamation; or any claim for costs, fees, or other expenses, including
attorneys' fees incurred in these matters) (all of the foregoing collectively
referred to herein as the "Claims").

  

 
 

--------------------------------------------------------------------------------

 

 

 

3.

I represent that I have made no assignment or transfer of any right, claim,
demand, cause of action, or other matter covered by Section 2 above.

 

 

4.

I agree that this General Release does not waive or release any rights or claims
that I may have under the Age Discrimination in Employment Act of 1967 which
arise after the date I execute this General Release. I acknowledge and agree
that my separation from employment with the Company in compliance with the terms
of the Agreement shall not serve as the basis for any claim or action
(including, without limitation, any claim under the Age Discrimination in
Employment Act of 1967).

 

 

5.

I agree that I am waiving all rights to sue or obtain equitable, remedial or
punitive relief from any or all Released Parties of any kind whatsoever,
including, without limitation, reinstatement, back pay, front pay, attorneys'
fees and any form of injunctive relief. Notwithstanding the above, I further
acknowledge that I am not waiving and am not being required to waive any right
that cannot be waived under law, including the right to file an administrative
charge or participate in an administrative investigation or proceeding;
provided, however, that I disclaim and waive any right to share or participate
in any monetary award resulting from the prosecution of such charge or
investigation or proceeding.

 

 

6.

In signing this General Release, I acknowledge and intend that it shall be
effective as a bar to each and every one of the Claims hereinabove mentioned or
implied. I expressly consent that this General Release shall be given full force
and effect according to each and all of its express terms and provisions,
including those relating to unknown and unsuspected Claims (notwithstanding any
state statute that expressly limits the effectiveness of a general release of
unknown, unsuspected and unanticipated Claims), if any, as well as those
relating to any other Claims hereinabove mentioned or implied. I acknowledge and
agree that this waiver is an essential and material term of this General Release
and that without such waiver the Company would not have agreed to the terms of
the Agreement. I further agree that in the event I should bring a Claim seeking
damages against the Company, or in the event I should seek to recover against
the Company in any Claim brought by a governmental agency on my behalf, this
General Release shall serve as a complete defense to such Claims to the maximum
extent permitted by law. I further agree that I am not aware of any pending
claim of the type described in Section 2 above as of the execution of this
General Release.

 

 

7.

I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Company, any Released Party or myself of any improper
or unlawful conduct.

 

 

8.

I agree that I will forfeit all amounts payable by the Company pursuant to the
Agreement if I challenge the validity of this General Release. I also agree that
if I violate this General Release by suing the Company or the other Released
Parties, I will pay all costs and expenses of defending against the suit
incurred by the Released Parties, including reasonable attorneys' fees, and
return all payments received by me pursuant to the Agreement; provided, however,
in the event I initiate a claim under the Age Discrimination in Employment Act
of 1967, as amended, such return of payments shall not be required unless and
until I successfully invalidate this General Release.

 

 
 

--------------------------------------------------------------------------------

 

 

 

9.

I agree that this General Release and the Agreement are confidential and agree
not to disclose any information regarding the terms of this General Release or
the Agreement, except to my immediate family and any tax, legal or other counsel
I have consulted regarding the meaning or effect hereof or as required by law,
and I will instruct each of the foregoing not to disclose the same to anyone.
Notwithstanding anything herein to the contrary, each of the parties (and each
affiliate and person acting on behalf of any such party) agree that each party
(and each employee, representative, and other agent of such party) may disclose
to any and all persons, without limitation of any kind, the tax treatment and
tax structure of this transaction contemplated in the Agreement and all
materials of any kind (including opinions or other tax analyses) that are
provided to such party or such person relating to such tax treatment and tax
structure, except to the extent necessary to comply with any applicable federal
or state securities laws. This authorization is not intended to permit
disclosure of any other information including (without limitation) (i) any
portion of any materials to the extent not related to the tax treatment or tax
structure of this transaction, (ii) the identities of participants or potential
participants in the Agreement, (iii) any financial information (except to the
extent such information is related to the tax treatment or tax structure of this
transaction), or (iv) any other term or detail not relevant to the tax treatment
or the tax structure of this transaction.

 

 

10.

Any non-disclosure provision in this General Release does not prohibit or
restrict me (or my attorney) from responding to any inquiry about this General
Release or its underlying facts and circumstances by the Securities and Exchange
Commission (SEC), the Financial Industry Regulatory Authority (FINRA), any other
self-regulatory organization or governmental entity.

 

 

11.

I agree to reasonably cooperate with the Company in any internal investigation,
any administrative, regulatory, or judicial proceeding or any dispute with a
third party. I understand and agree that my cooperation may include, but not be
limited to, making myself available to the Company upon reasonable notice for
interviews and factual investigations; appearing at the Company's request to
give testimony without requiring service of a subpoena or other legal process;
volunteering to the Company pertinent information; and turning over to the
Company all relevant documents which are or may come into my possession all at
times and on schedules that are reasonably consistent with my other permitted
activities and commitments. I understand that in the event the Company asks for
my cooperation in accordance with this provision, the Company will reimburse me
solely for reasonable travel expenses, (including lodging and meals), upon my
submission of receipts, and any other expenses I incur with the Company's prior
written approval. At any time that the Company is not paying me Severance
Payments pursuant to the Agreement, I am only obligated to provide up to 24
hours of cooperation annually at no less than 8 hour intervals. At any time that
the Company is not paying me Severance Payments pursuant to the Agreement, any
additional cooperation beyond 24 hours annually shall be conditioned on the
Company's agreement to pay me, in addition to reasonable and documented
out-of-pocket expenses, a consulting fee of $150 per hour.

 

 
 

--------------------------------------------------------------------------------

 

 

 

12.

I agree not to disparage the Company, its past and present investors, officers,
directors or employees or its affiliates and to keep all confidential and
proprietary information about the past or present business affairs of the
Company and its affiliates confidential unless a prior written release from the
Company is obtained. I further agree that as of the date hereof, I have returned
to the Company any and all property, tangible or intangible, relating to its
business, which I possessed or had control over at any time (including, but not
limited to, company-provided credit cards, building or office access cards,
keys, computer equipment, manuals, files, documents, records, software, customer
data base and other data) and that I shall not retain any copies, compilations,
extracts, excerpts, summaries or other notes of any such manuals, files,
documents, records, software, customer data base or other data.

 

 

13.

Notwithstanding anything in this General Release to the contrary, this General
Release shall not relinquish, diminish, or in any way affect any rights or
claims arising out of any breach by the Company or by any Released Party of the
Agreement after the date hereof.

 

 

14.

Whenever possible, each provision of this General Release shall be interpreted
in, such manner as to be effective and valid under applicable law, but if any
provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

 

BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:

 

 

(a)

I HAVE READ IT CAREFULLY;

 

 

(b)

I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT RIGHTS,
INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS AMENDED;
THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH DISABILITIES ACT OF 1990; AND
THE     EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;

 

 

(c)

I VOLUNTARILY CONSENT TO EVERYTHING IN IT;

 

 

(d)

I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I HAVE
DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION I HAVE CHOSEN NOT TO DO SO
OF MY OWN VOLITION;

 

 

(e)

I HAVE HAD AT LEAST [21 // 45] DAYS FROM THE DATE OF MY RECEIPT OF THIS RELEASE
SUBSTANTIALLY IN ITS FINAL FORM ON     ,TO CONSIDER IT AND THE CHANGES MADE
SINCE THE          ,     , VERSION OF THIS RELEASE ARE NOT MATERIAL AND WILL NOT
RESTART THE REQUIRED [21 // 45]-DAY PERIOD;

  

 
 

--------------------------------------------------------------------------------

 

 

 

(f)

THE CHANGES TO THE AGREEMENT SINCE     ,     EITHER ARE NOT MATERIAL OR WERE
MADE AT MY REQUEST.

 

 

(g)

I UNDERSTAND THAT I HAVE SEVEN DAYS AFTER THE EXECUTION OF THIS RELEASE TO
REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL
THE REVOCATION PERIOD HAS EXPIRED;

 

 

(h)

I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE ADVICE
OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND

 

 

(i)

I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED, WAIVED,
CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN AUTHORIZED
REPRESENTATIVE OF THE COMPANY AND BY ME.

 

 

DATE: 

 

 

 

 